Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 1 of 139 PageID #:
                                    4195
                                                                                    1


      1                        UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
      2                                AT LOUISVILLE

      3
                STEPHANIE TROUTMAN,                   )
      4         Administratrix of the                 )
                Estate of CHARLES R.                  )
      5         TROUTMAN, Jr. deceased,               )
                                                      )         Case No.
      6                           PLAINTIFF,          )     3:16-cv-000742-
                                                      )           DJH
      7         v.                                    )
                                                      )
      8         LOUISVIVLLE METRO                     )
                DEPARTMENT OF CORRECTIONS,            )
      9         et al.,                               )
                                                      )
     10                           DEFENDANTS.         )

     11

     12                      *                   *                  *

     13

     14                The deposition of KYLE ROBERT ERNST, taken

     15        pursuant to notice by the Plaintiff on May 17, 2018,

     16        at Simon Law Office, 239 South Fifth Street, Suite

     17        1700, Louisville, Jefferson County, Kentucky.

     18

     19

     20

     21                     TRACY P. LUNDERGAN, RMR, KY CCR
                         McLendon-Kogut Reporting Service, LLC
     22                          Anchorage Office Plaza
                         2525 Nelson Miller Parkway, Suite 204
     23                        Louisville, Kentucky 40223
                                      (502) 585-5634
     24                      tlundergan@mclendon-kogut.com
                                 www.mclendon-kogut.com
     25



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 2 of 139 PageID #:
                                    4196
                                                                                    2


      1                              C O N T E N T S
                                                                              Page
      2       Appearances                                                        3

      3       Examination by Mr. Simon                                           4
              Examination by Mr. Ogburn                                        136
      4
              Notary Certificate                                               139
      5
               Exhibits
      6       Ernst Deposition      Exhibit   1                                 66
              Ernst Deposition      Exhibit   2                                 75
      7       Ernst Deposition      Exhibit   3                                 81
              Ernst Deposition      Exhibit   4                                 99
      8       Ernst Deposition      Exhibit   5                                106
              Ernst Deposition      Exhibit   6                                106
      9       Ernst Deposition      Exhibit   7                                109

     10        Requested Items
              Check, see if Mr. Puckett has list where Mr.                     129
     11       Troutman was reviewed

     12       Notes from the no bars alert committee meeting                   131

     13       Emails before January 2014 put out by witness                    135
              like Exhibit 1
     14
                               *                  *              *
     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 3 of 139 PageID #:
                                    4197
                                                                                    3


      1                                   APPEARANCES

      2

      3        FOR PLAINTIFF:
               Mr. Larry Simon
      4        Simon Law Office
               239 South Fifth Street, Suite 1700
      5        Louisville, Kentucky 40202
               (502) 589-4566
      6        larrysimonlawoffice@gmail.com
               and
      7        Ms. Maureen Sullivan
               239 South Fifth Street, Suite 1700
      8        Louisville, Kentucky 40202
               (502) 548-1699
      9        sullivanappeals@gmail.com

     10        FOR DEFENDANT CORRECT CARE SOLUTIONS:
               Ms. Megan P. O'Reilly
     11        Blackburn Domene & Burchett PLLC
               614 West Main Street, Suite 3000
     12        Louisville, Kentucky 40202
               (502) 584-1600
     13        moreilly@bdblawky.com

     14        FOR DEFENDANTS LOUISVILLE METRO DEPARTMENT OF
               CORRECTIONS, ET AL:
     15        Mr. J. Denis Ogburn
               Assistant Jefferson County Attorney
     16        531 Court Place, Suite 900
               Louisville, Kentucky 40202
     17        (502) 574-6312
               denis.ogburn@louisvilleky.gov
     18

     19
                             *                   *                  *
     20

     21

     22

     23

     24

     25



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 4 of 139 PageID #:
                                    4198
                                                                                    4


      1                 KYLE ROBERT ERNST, called by the Plaintiff,

      2        having been first duly sworn, testified as follows:

      3                               EXAMINATION

      4        By Mr. Simon:

      5                 (Deposition commenced at 1:05 p.m.)

      6        Q.       All right.     Good afternoon.       Can you state

      7        your full name, please?

      8        A.       Kyle Robert Ernst.

      9        Q.       All right.     And spell your last name, please.

     10        A.       E-R-N-S-T.

     11        Q.       And, Mr. Ernst, what's your date of birth?

     12        A.       5-17-72.

     13        Q.       And your address.       If we need to mail

     14        something to you, where --

     15        A.       71 Maple Leaf Court, Taylorsville, Kentucky,

     16        40071.

     17        Q.       All right.     Mr. Ernst, my name is Larry

     18        Simon.     I represent the plaintiff in the case of

     19        Stephanie Troutman, who's the daughter of the

     20        decedent who died at corrections on -- well, he had

     21        a second suicide attempt on 11-24-2015, which was

     22        successful.

     23                 Prior to today, did you do anything to

     24        prepare for this deposition?

     25        A.       No.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 5 of 139 PageID #:
                                    4199
                                                                                    5


      1        Q.       Did you speak to anybody about it?

      2        A.       Just today.

      3        Q.       Okay.     To whom?

      4        A.       Denis.

      5        Q.       All right.     And to anyone else?

      6        A.       No.

      7        Q.       And did you review any kind of documents in

      8        preparation of giving your testimony today?

      9        A.       None.

     10        Q.       Have you ever given a deposition before?

     11        A.       I have.

     12        Q.       Okay.     In what matters?

     13        A.       Jail.     I worked for Metro Corrections for

     14        23 years.      I've been the coordinator for the

     15        majority of it, so --

     16        Q.       Well, I'll be asking you some questions about

     17        your experience there and the positions that you

     18        held.    So about how many times you think you've been

     19        deposed?

     20        A.       Do what?     Say that again.

     21        Q.       How many times do you remember being deposed?

     22        A.       What do you mean by deposed?

     23        Q.       What we're doing today, people taking your --

     24        A.       Oh, a deposition?

     25        Q.       Your deposition.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 6 of 139 PageID #:
                                    4200
                                                                                    6


      1        A.       Only -- only three times, and I've been to

      2        court twice.

      3        Q.       And during those three times, can you

      4        remember what they were about?            The three

      5        depositions.

      6        A.       They were early on in my career.           They were

      7        all for inmate/officer altercations, me being just

      8        one of the people that were there, and they asked me

      9        questions about it.

     10        Q.       All right.     Who were they?       Do you remember

     11        who was asking you questions?

     12        A.       Twice, two times it was attorneys, and I do

     13        not remember who they were.           The other time was PSU

     14        in an investigation.

     15        Q.       All right.     So for the purposes of our

     16        deposition, PSU is what?

     17        A.       It's our investigative team over at Metro

     18        Corrections.

     19        Q.       All right.     And they were investigating what?

     20        An in-custody assault?

     21        A.       An officer on inmate assault.

     22        Q.       And the other two times you mention attorneys

     23        asked you questions.        Were they related to any type

     24        of civil claim?

     25        A.       No, it was -- it was another -- also assaults



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 7 of 139 PageID #:
                                    4201
                                                                                    7


      1        that the inmate -- the inmate had claimed -- made a

      2        claim.     Neither one of them went anywhere, but

      3        that's the -- that's the -- what it was about.

      4        Q.       Okay.    When you say "the claim," was it like

      5        a court claim?

      6        A.       Right.

      7        Q.       Okay.

      8        A.       There was no -- ever no court case.            They

      9        cancelled it before court.

     10        Q.       So you're familiar with taking depositions.

     11        Let me just go over a few ground rules.

     12                 It's not an endurance contest.           If you want

     13        to take a break, you're -- just all you have to do

     14        is tell us and we'll take time out.             And there's

     15        water and real hot coffee if you really want it, but

     16        I doubt it.

     17        A.       No.

     18                 MS. SULLIVAN:      And pop.

     19        Q.       And soda if you want it.

     20        A.       Thank you.

     21        Q.       If you would, and I'll try to do the same,

     22        try to keep from talking over each other --

     23        A.       Yes.

     24        Q.       -- because our court reporter needs to get

     25        everybody's statements down, and I'll try to avoid



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 8 of 139 PageID #:
                                    4202
                                                                                    8


      1        that too.

      2        A.       Uh-huh.

      3        Q.       And at any time if I ask you a question, you

      4        don't understand the question and I need to rephrase

      5        it or restate it, just tell me.

      6        A.       Okay.

      7        Q.       Okay.     'Cause otherwise if I ask you a

      8        question, you answer it, I'm going to assume that

      9        you understood my question.

     10        A.       Gotcha.

     11        Q.       What type of employment are you engaged in

     12        now, if any?

     13        A.       I own my own business.

     14        Q.       Doing what?

     15        A.       It's an auction company, Dis&Dat Auction

     16        Company.

     17        Q.       This and that?

     18        A.       Dis, D-I-S --

     19        Q.       Oh, D-I --

     20        A.       -- ampersand D-A-T.

     21        Q.       Uh-huh.     Is that based in Taylorsville?

     22        A.       It is.     Mount Washington area.

     23        Q.       And this is a business that you own yourself?

     24        A.       Yes, it is.

     25        Q.       How long have you been doing auctions?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 9 of 139 PageID #:
                                    4203
                                                                                    9


      1        A.       Two years.

      2        Q.       And what -- just tell us briefly, what -- how

      3        do you operate that?        What do you actually do?          Nuts

      4        and bolts what do you do?

      5        A.       I buy -- I also settle estates.           I have

      6        attorneys and probate attorneys and real estate

      7        agents that work for me, and they contact me when

      8        they need to settle estates, and I give them pro --

      9        part of the proceeds.

     10                 And then I also buy truckloads of Amazon,

     11        Wayfair, Hayneedle, furniture and stuff.

     12        Q.       Now, let's go back and, if you could, tell us

     13        about your educational background starting when you

     14        graduated high school.         So where'd you go to high

     15        school?     Where'd you graduate?

     16        A.       Waggener.

     17        Q.       Remember the year you graduated?

     18        A.       '91.

     19        Q.       And after high school, did you obtain any

     20        other degrees or --

     21        A.       No.    No, I --

     22        Q.       -- attend college somewhere?

     23        A.       Yeah, I played -- I went to college, played

     24        football for Kentucky State University and Western

     25        Kentucky University, both.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 10 of 139 PageID #:
                                     4204
                                                                                 10


       1       Q.       All right.     And so you were enrolled in both

       2       those institutions during what time period?

       3       A.       '92, '93 on both.       It was one -- end of '91,

       4       beginning of '92, and then '92, '93 on the other

       5       one.

       6       Q.       And did you obtain any degrees from either of

       7       those institutions?

       8       A.       I did not.

       9       Q.       All right.     So in '93, that was the last time

      10       you had any formal secondary or post high school

      11       education?

      12       A.       Yes.    I went -- from there I went to Metro

      13       Corrections in '93.

      14       Q.       So you began in '93 as -- what was your

      15       position?

      16       A.       An officer.

      17       Q.       Okay.    Can you tell us briefly, what was the

      18       application process like?          What did you do, from

      19       what you remember doing, in 1993?            How did you apply

      20       for that position and what was the selection

      21       process?

      22       A.       My dad was a police -- was a police officer,

      23       he ran metro -- ran the police gym over here across

      24       the street, and I met Joe Payne, and Joe Payne knew

      25       I was training to become a police officer, and he



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 11 of 139 PageID #:
                                     4205
                                                                                 11


       1       asked me to join Metro Corrections, 'cause they were

       2       hiring at that time, and once I got in the door,

       3       never left, so --

       4       Q.       So tell us -- this goes back to 1993.             Tell

       5       us about your training prior to actually working as

       6       a corrections officer.         What were your -- what was

       7       your training?       How did -- what would -- what did it

       8       consist of?

       9       A.       We had the longest training academy ever in

      10       their history, so -- I think it was 16 weeks, and we

      11       did it all.      We went from driving, just -- we did

      12       the same thing that the police went through, we went

      13       through it.      Out at Southfield was where that

      14       training was at, same place that the police did

      15       their training.       And I think they were kind of co --

      16       co-training kind of thing.

      17       Q.       And do you remember about how many officers

      18       were -- or potential officers came into your class

      19       with you?

      20       A.       I think it was around 25, 26.          We lost like

      21       three or four on the way.

      22       Q.       And in conjunction with your other police

      23       training, did you receive training on suicide

      24       prevention, specifically preventing inmates from

      25       self-harm?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 12 of 139 PageID #:
                                     4206
                                                                                 12


       1       A.       Yeah.     Really wasn't a class, it was more

       2       like when they do yearly -- we have a yearly 40-hour

       3       week requirement that we have to take every year,

       4       and they would put a small part of that as suicide

       5       prevention into the class trainings that we did, the

       6       40-hour week trainings that were mandatory.

       7       Q.       And even though that -- your training and

       8       your updates on training go back a ways, can you --

       9       do you have some memory, from either practical

      10       experience or your training, about the types of

      11       behaviors that you would be on alert for as an

      12       inmate to see -- try to determine whether an inmate

      13       was suicidal?

      14       A.       Yes.    Crying profusely.       We would always ask

      15       whether they needed to see mental health or medical.

      16       You know, it's -- basically it's a symptom of the

      17       heart, you just see that somebody needed -- that

      18       they're in distress in these type of way, and we

      19       would always try to get them assistance.              Well,

      20       that's how I was.

      21       Q.       Now, is that -- your training, you utilized

      22       your training when you were a corrections officer?

      23       A.       Uh-huh.

      24       Q.       And did you have specific instance --

      25       A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 13 of 139 PageID #:
                                     4207
                                                                                 13


       1       Q.       Okay.    Did you have specific instances that

       2       you have a memory of where you had to intervene and

       3       you acted on behalf of the welfare of a -- of an

       4       inmate?

       5       A.       Yes.    I think his name was Sprattling, I

       6       can't remember, it should be in my files, but he

       7       was -- he had just taken his medication, I was

       8       walking the nurse around, and he takes quite a few

       9       pills, I think it was five or six, and he threw them

      10       in the back of his throat, they got stuck, and he

      11       started to pass out, and I went in the cell and

      12       got -- gave him the Heimlich and got him back.

      13       Q.       And based upon your experience as well as

      14       your training as a corrections officer, would you --

      15       would you be of the opinion that an actively

      16       suicidal inmate is an individual that needs special

      17       attention by corrections officers?

      18                MR. OGBURN:     Objection, form.       Go ahead and

      19       answer.

      20       A.       Not by corrections officers.          They are --

      21       they can re -- refer to the mental health or medical

      22       unit, but corrections officers aren't trained to

      23       deal with them theirselves.           They can see if

      24       they're in distress in any type of way, but their

      25       job is to refer those to mental health and medical.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 14 of 139 PageID #:
                                     4208
                                                                                 14


       1       Q.       Very good.     Now, let me go back and ask you

       2       to tell us the positions that you've held at

       3       corrections.      You said you were hired in '93, went

       4       through 16 weeks of training with corrections as a

       5       correctional officer, and so when -- you remember

       6       when you started working in corrections as a -- or

       7       sworn in?

       8       A.       An officer?     '94.

       9       Q.       And did you have any promotions during that

      10       period of time?

      11       A.       I did.    Well, I had hurt my back in an

      12       altercation with inmates and officers.              I picked

      13       everybody up and crushed my lower disc, and I had a

      14       disability.

      15                So from there they offered me the job of

      16       records personnel.        I went into records, and in two

      17       years I became a supervisor of records, then

      18       another -- another three years I was the coordinator

      19       running the whole area.         And then I transferred

      20       over, coordinator over to classification.

      21       Q.       Okay.    I'm going go back and break that down.

      22       A.       Yes, sir.

      23       Q.       So you're a corrections office at LMDC

      24       beginning in 1994, and up until the time that you

      25       had your injury, that's what your position was.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 15 of 139 PageID #:
                                     4209
                                                                                 15


       1       A.       Yes, sir.

       2       Q.       And do you remember when that injury

       3       occurred?

       4       A.       I do not know the exact date or time, year.

       5       Q.       Approximately.

       6       A.       It was seven years after that, so I'm -- I

       7       guess that was, what, 2001 or nine -- yeah.               Yeah.

       8       Q.       And as a corrections officer, where -- in the

       9       jail in corrections, where did you work?

      10       A.       Mostly sixth floor maximum security.            They

      11       put all the big guys on the sixth floor.

      12       Q.       From your memory of working on that floor,

      13       are there any single cells that had bars on them?

      14       A.       Yes.

      15       Q.       Can you estimate how many?

      16       A.       I should know this.       There was eight and

      17       eight and four and eight, dorms four and eight, and

      18       then on the east side I think there was about 45

      19       cells up on the east walk.

      20       Q.       Now, when you say eight and eight, what are

      21       you referring to?

      22       A.       Dorms four and dorms eight.

      23       Q.       And they each have, what, eight --

      24       A.       About eight cells.

      25       Q.       Eight single cells?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 16 of 139 PageID #:
                                     4210
                                                                                 16


       1       A.       Yeah.   Most -- they have eight single cells,

       2       depending on how many's in operation at any given

       3       time was another thing, but, yeah, there were eight

       4       cells always.

       5       Q.       Okay.   So we have two of those --

       6       A.       Seven or eight.

       7       Q.       So we had two of those cells with eight -- I

       8       mean, excuse me --

       9       A.       Two dorms.

      10       Q.       -- two of those dorms with eight cells

      11       apiece.     And then you said there were like 45 single

      12       cells on the east side?

      13       A.       Yes.

      14       Q.       Okay.   And they would all be individual cells

      15       as opposed to a dorm?

      16       A.       They're all individual cells.

      17       Q.       And the way that the cells in the dorms are

      18       set up, can you describe for us how they're set up

      19       in terms of what doors an officer would have to

      20       enter in order to get inside an actual single cell?

      21       A.       Yeah.   There's -- on dorm four and dorm eight

      22       there's two main doors.         The two main doors have to

      23       be accessed with a key.         Once you go inside to the

      24       main dorm, the cells are on -- you got four on -- it

      25       might -- it's either four -- I think it's seven.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 17 of 139 PageID #:
                                     4211
                                                                                 17


       1                It's four on the left, three on the right,

       2       and then there's a shower, and you would go in and

       3       you would check each -- our job as an officer was go

       4       in and check each cell every 15 to 30 minutes and

       5       make -- and hit a -- there would be a sheet inside

       6       the cell for us to document that.            So one door going

       7       in and out of that dorm.

       8       Q.       Okay.   And also a locked door into each

       9       individual single cell?

      10       A.       Yeah.   Power door.

      11       Q.       Okay.   What do you mean by that?

      12       A.       It -- button.      You turn it and it powered

      13       open or shut.

      14       Q.       Okay.   And to your knowledge, was that the

      15       same setup on the fifth floor for dorms that had

      16       single cells?

      17       A.       Dorms four and eight, yes.         Dorms on the east

      18       walk, on five, there was Plexiglas for the longest

      19       time over those bars on that side, because that was

      20       considered a mental health unit for a long time.                 It

      21       no longer is, but when I was -- started, that's what

      22       it was.

      23       Q.       So were -- let me make sure I got this right.

      24       On the fifth floor, going back a ways, sometime

      25       between '93 and 2000 --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 18 of 139 PageID #:
                                     4212
                                                                                 18


       1       A.       Yes.

       2       Q.       -- the fifth floor contained the mental

       3       health unit or -- is that accurate?

       4       A.       Yes.

       5       Q.       All right.     And because there were single

       6       cells with exposed bars, what you're telling us is

       7       that the jail implemented some type of physical

       8       change to the -- to the premises.

       9       A.       Yes.

      10       Q.       Okay.   So describe for us that change, if you

      11       can.

      12       A.       They -- we had Plexiglas put over the bars so

      13       the bars were unaccessible.           Also, just so -- for

      14       your reference, on dorm sixes and dorm five on the

      15       fifth floor and sixth floor, the single cells on six

      16       are open, meaning the -- it's clear bars you can see

      17       through.     On the -- the single cells then on five

      18       were a solid door with one small window, same as

      19       they are on dorms four and eight on five and six.

      20       Q.       All right.     And what were the numbers of

      21       those again on five?

      22       A.       It was the same.      It's seven -- should be

      23       there were seven -- it was four and three, I do

      24       believe.     I -- like I said, I've been gone for

      25       two -- over two years, but it's four and three on



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 19 of 139 PageID #:
                                     4213
                                                                                 19


       1       dorms four and eight, and then on the -- I think

       2       there was -- there was a little less cells than

       3       there was on six.        I think it was like 38 cells on

       4       fifth floor, single cells.

       5       Q.       So you told us you had the injury to your

       6       back around 2000 --

       7       A.       One.

       8       Q.       -- 2001, and tell us again, I'm sorry to make

       9       you repeat, what was the process of you going into

      10       another -- another area or having another job

      11       description within LMDC?

      12       A.       I had an inmate that received a large rock of

      13       cocaine and he did not want to give it up, and so we

      14       went into the medical walk, where we asked the

      15       inmate to give me the -- his -- I said, "I need you

      16       to hand that over and take it out of your pocket."

      17                And Kiwan Woods said, "No, I'm not taking

      18       this out of my pocket."

      19       Q.       Was that the inmate?

      20       A.       That was the inmate's name.

      21       Q.       Go ahead.

      22       A.       And he ran over the sergeant that was

      23       standing in the doorway to try to make it to the

      24       toilet to flush it, and that's where the altercation

      25       led, but this is a four-by-eight cell or four-by --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 20 of 139 PageID #:
                                     4214
                                                                                 20


       1       it's very small, and there was five officers and

       2       then this inmate.

       3                So I tried to -- us, we were fighting against

       4       each other, so I took him to the bed.             Picked him

       5       up, took him to the bed, but I also picked up the

       6       officers, and when -- in doing that, my vertebrae

       7       crushed, when I turned, it crushed my -- crushed

       8       my -- the cartilage in between.

       9       Q.       How long were you off work?

      10       A.       A year.

      11       Q.       And when you returned, you moved into another

      12       position --

      13       A.       They offered me a job as civilian coord --

      14       civilian -- records person making the same money.

      15       Q.       So what was -- what was your title as that

      16       civilian records person?

      17       A.       Senior corrections tech.

      18       Q.       And that would've been like sometime later in

      19       2001 --

      20       A.       Yeah.

      21       Q.       -- that you would've began that --

      22       A.       Yeah, it was either 2001 or beginning of 2002

      23       when I accepted the job, 'cause they wouldn't let me

      24       come back as an officer 'cause I had a disability.

      25       Q.       Right.    So as senior corrections tech, what



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 21 of 139 PageID #:
                                     4215
                                                                                 21


       1       were your job responsibility?

       2       A.       Entering in data.       Data entry, basically, on

       3       every inmate that came through the facility.

       4       Documenting their courts and making sure they get to

       5       court, and documenting -- basically just court cases

       6       and the outcomes of court every day.             I processed

       7       the paperwork that came from the courts.

       8       Q.       So did you, like, work in the records unit?

       9       A.       Did I like it?

      10       Q.       No.     No.    Did you work in the records unit?

      11       A.       Yes.

      12       Q.       All right.       Did you like it?

      13       A.       Yes.

      14       Q.       Okay.     And at that time, this is like 2002,

      15       what was the -- what was the computer system that

      16       you-all used?          Did it have a particular name?

      17       A.       IMS.     Oh, that was -- that was JIS.         IMS came

      18       later, and then came what we use cur -- what they

      19       currently still use, I understand.

      20       Q.       What -- which is called?

      21       A.       XJail.

      22       Q.       Which is the current usage.          And I take it

      23       you became proficient in all three forms of, what,

      24       data management systems?

      25       A.       Yes, sir.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 22 of 139 PageID #:
                                     4216
                                                                                 22


       1       Q.       So tell us how long you were a senior

       2       corrections tech.

       3       A.       It was either two to three years before I was

       4       promoted to records supervisor.

       5       Q.       And that would've taken us up to

       6       approximately what year?

       7       A.       '4 or '5.

       8       Q.       2004 or 2005?

       9       A.       Yes.

      10       Q.       Thank you.     And tell us your job description

      11       as records supervisor.

      12       A.       I will oversee the whole unit, make sure that

      13       all the paperwork was processed, make sure that

      14       staff, the staffing was adequate.

      15                I also -- you know, after a while I took over

      16       the ID department as well, because they merged those

      17       two and -- while I was over there, and they merged

      18       the two areas into one.         And so I made sure that

      19       inmates were processed properly, inmates were IDed

      20       properly.       All that was in my job description.

      21       And --

      22       Q.       So when you say you were in charge of the ID

      23       department, did that include like fingerprint

      24       identifications?

      25       A.       At the time that I took it over, they did



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 23 of 139 PageID #:
                                     4217
                                                                                 23


       1       away with fingerprinting, we use Live Scan.

       2       Q.       And that would be, what, all computerized

       3       entries --

       4       A.       It is.

       5       Q.       -- for both fingerprints and photographs?

       6       A.       Yes.

       7       Q.       And when was that implemented?

       8       A.       Oh, gosh.

       9       Q.       The scan as opposed to the ink.

      10       Approximately.

      11       A.       I'm not sure on the date on that.

      12       Q.       So you were in the position of records

      13       supervisor from 2004 up to 2015?

      14       A.       I think it was seven years as well.

      15       Q.       Well, did you --

      16       A.       Let's see.

      17       Q.       Let me -- go ahead.

      18       A.       No, 'cause I'm trying to remember when I

      19       got -- I got promoted to coordinator.             So I got

      20       promoted again in that time, and I think I was a

      21       supervisor/coordinator for eight, nine years.                So it

      22       would've been in probably four year -- three to four

      23       years in records and -- before I got promoted to

      24       classification coordinator.

      25       Q.       So would the proper title be Classification



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 24 of 139 PageID #:
                                     4218
                                                                                 24


       1       Coordinator?

       2       A.       That is -- was the current title that I

       3       retired out on.

       4       Q.       Which was when?      When was your last day?

       5       A.       March of '15.

       6       Q.       And your testimony, if I got it right, you

       7       would've been classification coordinator for

       8       approximately how long before your retirement in

       9       March of 2015?

      10       A.       It was either four or five years.           I couldn't

      11       tell you exact time.

      12       Q.       And tell us, what was your job description as

      13       classification coordinator?

      14       A.       Basically I oversee policies, oversee staff,

      15       I had -- I think I had one, two -- four or five

      16       supervisors that worked under me, made sure that

      17       all -- ever staff were trained properly, that the

      18       supervisors did that part of it, and that -- just

      19       oversee the -- learn -- learn all the new processes

      20       and rewrite policies and update the -- my boss, who

      21       was Martin Baker, on day-to-day activity.

      22                We dealt with most of the main incidences.              I

      23       dealt with them updating him on each incident daily.

      24       Q.       And was the description that you described,

      25       all these responsibilities, were they all constant



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 25 of 139 PageID #:
                                     4219
                                                                                 25


       1       during the period of time up until March of 2015

       2       when you had that position?

       3       A.       Yes.

       4       Q.       So you said you had approximately four

       5       supervisors that worked under you in classification.

       6       Are those people -- or were those people on

       7       different shifts?

       8       A.       Yes.   Well, most of them on day shift except

       9       for we had -- no, they all got moved to day shift

      10       when I got over there, so they were all on day

      11       shift.

      12       Q.       And would there be any supervisory people in

      13       classification on the second or third shift?

      14       A.       There was not.

      15       Q.       And then was the number of other folks that

      16       worked in classification, was that pretty much a

      17       constant number or was in flux during the period of

      18       time that you -- whereas -- in the capacity as a

      19       classification coordinator?

      20       A.       It changed due to staffing, and we -- it's a

      21       job that not many people can handle, so it changed

      22       quite frequently.

      23       Q.       Tell us why that's a difficult position to

      24       fill, if I -- that's the way I interpreted your

      25       answer, but --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 26 of 139 PageID #:
                                     4220
                                                                                 26


       1       A.       Yes.

       2       Q.       -- you tell me.

       3       A.       Dealing -- dealing with -- dealing with

       4       inmates on a day-to-day basis is very difficult for

       5       some people.      Especially when you're dealing with

       6       them on the booking floor, they come in drunk, high,

       7       and very irritable, because they have been dealing

       8       with the police and they -- and they make the job

       9       very difficult.

      10       Q.       And the job of the classification interviewer

      11       is to obtain the information that the jail needs

      12       from the inmate?

      13       A.       We are to -- we are -- we are to classify

      14       this inmate.      Our job is to go through his history

      15       of arrests and find out where he had been housed

      16       previously, what -- if he had any incidences in his

      17       past, and to get him housed accordingly.

      18                Find out if he's aggressive, if he's

      19       nonaggressive, if he's -- you know, and then we --

      20       we specify them and break them down by our

      21       classification policies.

      22       Q.       And during the time that you worked in

      23       classification and were classification coordinator,

      24       was there a portion of the interview process

      25       utilized for determining whether an inmate had



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 27 of 139 PageID #:
                                     4221
                                                                                 27


       1       mental health issues?

       2       A.       Yes.

       3       Q.       Tell us what you know about that.

       4       A.       We didn't do any determination whether the

       5       inmate had mental health issues.            We referred them

       6       if we saw any incident or the inmate told us -- a

       7       lot of times when we're one on one with the inmate,

       8       we -- one of our questions is, "Do you have any

       9       thoughts of suicide, thoughts of self-harm, thoughts

      10       of" -- and that's the question we ask.

      11                Any of those questions that we receive a yes

      12       or no on, we act on that.          We work hand in hand with

      13       medical on the booking floor, so if we have an

      14       incident, it's automatically documented and sent

      15       over.

      16       Q.       So an incident that would be observed by a

      17       classification employee, an employee in

      18       classification, they could observe something and

      19       they would pass that information on to mental

      20       health?

      21       A.       Yes.   If they -- if they had -- if they saw

      22       somebody crying and thought that it needed to be

      23       addressed or they were just crying 'cause they got

      24       locked up, it's hard to make that determination

      25       'cause they're not trained that way.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 28 of 139 PageID #:
                                     4222
                                                                                 28


       1                If they're crying profusely and they ask them

       2       the question, "Do you feel like you're going to harm

       3       yourself?" that's one of our questions that we come

       4       in, and they identify to that person, yes, we are,

       5       or we don't know, I'm not sure, then immediately

       6       that's passed on.

       7                So that would be their main thing that

       8       they -- where their determination ends.              It's pretty

       9       much through the questions that are asked how they

      10       would determine -- make a true determination of

      11       whether this person could hurt himself or not.

      12       Q.       Would it be part of the training for

      13       individuals in classification that are inmate

      14       interviewers at that stage to be trained to pass on

      15       that information to medical if they had a question

      16       in their mind about whether or not an inmate might

      17       be so depressed, might --

      18       A.       Yes.

      19       Q.       -- cause themselves harm?

      20       A.       Yeah, they are not determined to identify it

      21       through their acts, but, yes, through the

      22       questioning, yes.

      23       Q.       All right.     And they have the responsibility

      24       to report that too.

      25       A.       To pass it -- report it on and pass it on



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 29 of 139 PageID #:
                                     4223
                                                                                 29


       1       immediately.

       2       Q.       Very good.     Now, you also said part of your

       3       job description as classification coordinator is to

       4       oversee and, if necessary, rewrite policies.

       5       A.       It is.

       6       Q.       All right.

       7       A.       Yes.

       8       Q.       So what are we talking about?          What type of

       9       policies are we talking about overseeing and

      10       rewriting when necessary?

      11       A.       Anytime I see an area that I feel we can

      12       better through knowledge of common practice for us

      13       and I can see I can make it better, like

      14       implementing the list that we've implemented there,

      15       which was no bars alert, which I started, that we

      16       started that to make sure that inmates that have

      17       been past identified as a -- as a history, we make

      18       sure they get checked prior to -- prior to being

      19       moved to a floor and being misplaced in the wrong

      20       cell where they could hurt themselves.

      21                But writing policies was my -- I made changes

      22       to quite a few policies when I got over there,

      23       because a lot of them were outdated and used from

      24       old past practices.

      25       Q.       Mr. Ernst, I'm going to go back to asking you



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 30 of 139 PageID #:
                                     4224
                                                                                 30


       1       questions about the no bars alert, but I want to

       2       just ask you some question -- general questions

       3       right now if that's all right.

       4       A.       Uh-huh.

       5       Q.       As you said, you oversee and amend or change

       6       or correct or update policies when necessary.

       7       Besides the no bars alert that you started, what

       8       other policies do you have a memory of that you

       9       changed or recommended to be changed?

      10       A.       There was quite a few.        From documenting

      11       paper, adding paper trails instead of just relying

      12       on a computer, to the day-to-day practice at CCC,

      13       because it was all -- the practice that was at CCC

      14       was antiquated and no longer use.

      15                A lot of things we used were the old

      16       messenger service, and now we had a computer system,

      17       we needed to update our practices and get into

      18       the -- to the 20th century.

      19       Q.       Okay.     So there's no confusion, CCC stands

      20       for?

      21       A.       Community Correction Center.

      22       Q.       Located on East Chestnut Street?

      23       A.       Yes, sir.

      24       Q.       All right.     And when you say the outdated

      25       practices involving messengers, what are you talking



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 31 of 139 PageID #:
                                     4225
                                                                                 31


       1       about there as it relates to classification?

       2       A.       A lot of things that we used to do were all

       3       done through paper, and they were sent over and, you

       4       know, there would be a little bit of documentation,

       5       but we took a lot of that out and made room for more

       6       documentation into the XJail system, where we could

       7       document better.

       8       Q.       And again, I'm going to follow up on that

       9       in a little bit when we get a little farther along.

      10                Tell us about the daily incident reviews.              I

      11       may not be saying the exact nomenclature.

      12       A.       No, I know --

      13       Q.       What -- what --

      14       A.       I understand what you're saying.

      15       Q.       What was that, and, if you -- if you know,

      16       when were that type of review, the daily type of

      17       review implemented?

      18       A.       Are you asking about the no bars review?             Are

      19       you -- 'cause it was done differently.              Are you

      20       asking about the daily review that I relayed to

      21       Martin Baker?

      22       Q.       Let's do the daily review that you relayed to

      23       your boss, Martin Baker.

      24       A.       That was every morning.         When I got to work,

      25       I would get there before pretty much Martin Baker



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 32 of 139 PageID #:
                                     4226
                                                                                 32


       1       got there.      He got -- he arrived at 9:00, I'd

       2       normally get there around 7:00, 6:00 to 7:00, and I

       3       would review the night's incident reports, and

       4       anything that he needed updating on to be able to

       5       relay to the directors upstairs, I would update him

       6       on all that information.          I would go through the

       7       notes, update him on what happened as far as it was

       8       documented, and give him all that information.

       9       Q.       A fair statement, when you came in to work in

      10       the morning, you would be notified through XJail of

      11       extraordinary incidence items that were reported by

      12       the line staff?

      13       A.       Yes.

      14       Q.       And what was the manner in which you received

      15       that information?        What was the -- what was the

      16       mechanism in which you received that information?

      17       A.       XJail, and me being part of the admin,

      18       emails.

      19       Q.       Admin, you mean --

      20       A.       Administration.      I received -- whenever

      21       emails were sent to an altercation or an incident,

      22       they would include administration, and I was

      23       included in the administration.

      24       Q.       Can you -- just going sideways for a second.

      25       Do you remember the time period when XJail was



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 33 of 139 PageID #:
                                     4227
                                                                                 33


       1       implemented, took over from the previous system?

       2       A.       Oh, gosh.    I'm going to say 2010, maybe.           '9,

       3       '10.

       4       Q.       So Mr. Baker, your boss, what was his job

       5       title?

       6       A.       He was the -- what's the -- he was a

       7       coordinator as well, but he was the head

       8       coordinator, I guess, of what we put it at.               I ran

       9       the area for about six months until they hired him.

      10       I was from -- I was the acting coordinator, and then

      11       he was promoted to the head coordinator.

      12       Q.       All right.     So as acting coordinator, would

      13       there be another employee that would give you an

      14       update?

      15       A.       No, I knew how to obtain all that

      16       information.

      17       Q.       And during that period of time where you were

      18       the acting head coordinator, before Mr. Baker got

      19       there, what did you do with that information?

      20       What went on there?

      21       A.       Daily briefing, you have to be ready to

      22       advise the directors.         All units, all heads of all

      23       units that run Metro Corrections are at this daily

      24       briefing, and you have to update those heads on

      25       whatever classification role played in that part of



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 34 of 139 PageID #:
                                     4228
                                                                                 34


       1       that in -- of -- if it was an incident or that --

       2       involving an inmate, if it was an incident involving

       3       officer versus inmate, whatever part classification

       4       played I would have with me.

       5       Q.       All right.     And who else would be at

       6       attendance -- in attendance at a daily briefing?

       7       A.       One of the directors always, the major, the

       8       captains, all captains in all different areas

       9       except -- unless they worked the night shift or

      10       something.      Head of medical, head of mental health.

      11       Trying to think of everybody else that's there.

      12       Head of classification, head of records.

      13       Q.       So would it be a fair statement, essentially

      14       all the supervisors of all the critical section --

      15       A.       Areas; yes, sir.

      16       Q.       -- sections, area of the jail would be in

      17       attendance at those daily meetings?

      18       A.       Uh-huh.

      19                THE REPORTER:      Yes?

      20       A.       Yes.

      21       Q.       And tell us when -- well, strike that.

      22                After Mr. Baker was hired as head

      23       coordinator, did you on occasion attend these daily

      24       meetings?

      25       A.       I still was required to attend even though



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 35 of 139 PageID #:
                                     4229
                                                                                 35


       1       Baker was hired.

       2       Q.       All right.     So you were there in attendance

       3       too.

       4       A.       I was still there.       I didn't -- I didn't do

       5       none of the talking once Baker was there, I let

       6       Baker handle it.       They still wanted me to attend,

       7       though.

       8       Q.       Who conducted the meetings?

       9       A.       The directors through daily briefing, and

      10       those notes were prepared through incidents that

      11       happened every night.

      12       Q.       And --

      13       A.       Within a 24-hour period.

      14       Q.       I'm sorry, I didn't --

      15       A.       Within a 24-hour period.         They document that

      16       and put it on a spreadsheet, and that's what we --

      17       what he discussed every day.

      18       Q.       And that would be like the agenda for that

      19       meeting?

      20       A.       You got it; yes, sir.

      21       Q.       And anyone that had a -- any -- let me

      22       rephrase that.

      23                If an incident occurred that involved a

      24       particular department that was represented at the

      25       meeting, that department head would be called on and



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 36 of 139 PageID #:
                                     4230
                                                                                 36


       1       what would happen at that point?

       2       A.       If -- any of the -- any of the questions that

       3       the directors or assistant directors had, or the

       4       major, they would address with the department heads,

       5       why did this happen, how did this happen, explain to

       6       me what the process was or -- that's what the

       7       questions would be.

       8       Q.       So you did -- basically the group of

       9       supervisors did some fact-finding?

      10       A.       Uh-huh.

      11       Q.       And as a result of that did anything else

      12       develop?     I mean, would there be any type of

      13       recommendations that would come out of the meetings

      14       when you were present?

      15       A.       That's where the recommendation for no bars

      16       alert came from.

      17       Q.       Okay.     Again, I'll get back to that, but I do

      18       want to ask, would that be an outcome of the

      19       meeting, an anticipated outcome of the meeting if

      20       you saw a problem recurring over and over again?

      21       A.       Anything that we could fix, that we could as

      22       administrators fix or have a better work -- working

      23       knowledge of to make it work better we would come up

      24       with in that meeting, and then from that meeting the

      25       director would assign us to do smaller -- smaller



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 37 of 139 PageID #:
                                     4231
                                                                                 37


       1       groups to work on that idea, and they wanted us to

       2       come -- we'd have a couple weeks to come up with an

       3       idea for that.

       4       Q.       Besides the no bars alert that you mentioned,

       5       what other types of policies, procedures or

       6       practices were either amended or instituted that you

       7       can remember?

       8       A.       Just some -- there's -- there was quite a few

       9       over the time, but how we classified inmates changed

      10       through this -- through this meeting.             We came up

      11       with a different classification than we were using

      12       in the old systems.        How we housed transgender, how

      13       we housed homosexual inmates or lesbian inmates.

      14                We -- you know, in the past practice, our

      15       past practice was separate, and then we got

      16       in are -- do you feel safe, and then -- and

      17       integrate it.      That's how we -- that's just some of

      18       the stuff I can think of off the top of my head.

      19       Q.       Very good.     And I know that the gender

      20       separation and that type of issue is a part of

      21       classification, right?

      22       A.       Uh-huh.

      23       Q.       What types -- what other subsets, I guess,

      24       for lack of a better term, of classification

      25       protocols may have been instituted as a result of



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 38 of 139 PageID #:
                                     4232
                                                                                 38


       1       these daily meetings?         You said there were different

       2       classifications or you changed up the way prisoners

       3       are classified?

       4       A.       Right.

       5       Q.       Okay.

       6       A.       Yeah.

       7       Q.       Tell us about that.

       8       A.       Well, from -- you know, used to be maximum

       9       security, we came up with a new system, a system

      10       that had been tried in other places with XJail,

      11       where it asked -- we asked the questions, we go

      12       through and fill out these -- the questionnaire, and

      13       it tells us where this inmate falls on a -- on a

      14       scale, and then that's how we hou -- we started

      15       housing inmates, through this scale.

      16                It was -- whether they be aggressive, young

      17       and aggressive, old and aggressive, that's the

      18       kind -- that's what it broke down for us.               Old and

      19       nonaggressive.       And then it broke it -- that's how

      20       we broke it down.

      21       Q.       So did you -- you being other classification

      22       officers, did you use like a particular instrument

      23       or a --

      24       A.       Yes, we did.

      25       Q.       All right.     So tell -- just describe for us



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 39 of 139 PageID #:
                                     4233
                                                                                 39


       1       the instrument that you used.           Or at the time that

       2       you left and finished at corrections, what was the

       3       instrument that you used?

       4       A.       It was XJail.      It was a question --

       5       classification -- it's -- like I said, it's a scale,

       6       there is an actual scale, and you fill out the

       7       questions and you go through the inmate's history

       8       filling in those things, and it gives you -- tells

       9       you where this inmate falls on the scale.

      10       Q.       And the time period that you're talking about

      11       is when in 2015?         When you left?

      12       A.       Yeah.     2010 through when XJail was

      13       implemented, I think that's around the date it was

      14       implemented through 'til I left.

      15       Q.       Okay.     Which was when in 2015?

      16       A.       March.

      17       Q.       So the instrument that is -- that was

      18       utilized from 2010 to 2015 was incorporated into the

      19       XJail system?

      20       A.       Yes.     Yes.   As well as we're -- over time,

      21       and I couldn't tell you a date or anything, but over

      22       time we added no bars, we added medical alerts.

      23                There was already medical alerts that medical

      24       added, but we added some if there was something in

      25       the inmate's history where we need to let medical



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 40 of 139 PageID #:
                                     4234
                                                                                 40


       1       know that this inmate had an issue of some kind that

       2       we've pulled up in -- from the past in reviewing the

       3       inmate's history.        Medical did the same thing too

       4       just to -- we -- it's a check and balance.

       5       Q.       So when it was a medical issue that would

       6       qualify for alert, how would it -- how would that

       7       information be introduced into XJail where it could

       8       be reviewed by other --

       9       A.       It would be added through medical.            Medical

      10       alerts were added through medical.             Mental health

      11       alerts were added through mental health.              The only

      12       thing that we would do as a -- as a team, as a group

      13       effort was the no bars alerts and things of that

      14       nature.     I couldn't even tell you all the alerts

      15       anymore, what they are.

      16       Q.       But no bars alert was one of the types of

      17       alert that was --

      18       A.       Yes, that was added over the time.

      19       Q.       Over a period of time.

      20       A.       I couldn't tell you it was added in 2010, but

      21       it was added, because that was something we found

      22       that -- that I found that needed to be done to

      23       improve the process.

      24       Q.       Okay.    Well, why did you have that opinion?

      25       A.       Why?    Because over the time that I was --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 41 of 139 PageID #:
                                     4235
                                                                                 41


       1       from 2010 I think there may have been -- there was

       2       quite a few attempts, but only -- very few

       3       successful, and I thought, you know, some of these

       4       were prior attempts, so we would make sure that they

       5       got checked and the only way they could be cleared

       6       was through a committee of people through this no

       7       bars meeting.

       8       Q.       Again, just as a matter of clarification, the

       9       instrument that you used to determine whether

      10       somebody was -- should be on some type of alert, and

      11       when I'm saying you, talking about classification --

      12       A.       Classification.

      13       Q.       -- as opposed to medical.

      14       A.       Medical.

      15       Q.       All right.     This instrument, it's -- what,

      16       it -- does it just do a number scale, and when you

      17       hit a certain threshold or a number and you exceed

      18       or meet the threshold, then the alert gets put on or

      19       what?

      20       A.       It was through letters.         It was bro -- I

      21       think it's a letter scale, AB, AC, and how we do the

      22       questionnaire would tell us where they fall on that

      23       grid.

      24                And from -- and we have the -- we have the

      25       ability to override that grid.           If it says this



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 42 of 139 PageID #:
                                     4236
                                                                                 42


       1       inmate is nonaggressive, but the last two arrests he

       2       was very aggressive when he came into the jail, we

       3       can override that, but for the most part we went

       4       by -- my staff went by the scale from stuff that I

       5       investigated back in that time.

       6       Q.       All right.     And who would be the person in

       7       corrections that would be the best source for

       8       identifying that scale, the current scale and the

       9       previous scales that were used so --

      10       A.       Steve Flener currently.

      11       Q.       Okay.    Like F-L-E-E-N-E-R?

      12       A.       F-L-E-N-E-R.

      13       Q.       All right.

      14       A.       He's the current supervisor over the area,

      15       coordinator since I left.          And he's the longest

      16       supervisor of classification in that area.

      17       Q.       Okay.    Had he been a supervisor when you

      18       started?

      19       A.       Yes.    He worked for me, actually.

      20       Q.       Now, the actual instrument, was that

      21       developed internally by LMDC or did you-all like go

      22       out and find a vendor that developed the instrument?

      23       A.       It was a vendor, one that they felt had --

      24       that the director felt -- the director had actually

      25       chosen this, this system through -- I cannot tell



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 43 of 139 PageID #:
                                     4237
                                                                                 43


       1       you the gentleman's name who designed it, but he

       2       used to make frequent visits to the -- to the Metro

       3       Corrections to help us understand.

       4       Q.       All right.     And so the outside developer,

       5       that was an outside developer, was a representative

       6       of a company that manufactured or put together this

       7       instrument.

       8       A.       Yes.

       9       Q.       All right.     And the director, this Director

      10       Bolton?

      11       A.       Yes.

      12       Q.       Okay.     He became acquainted with this

      13       instrument and it was, I guess, purchased or

      14       acquired.

      15       A.       At the time I -- the coordinator over the

      16       area was Jamie Allen.

      17       Q.       Uh-huh.

      18       A.       And she is the one that worked along the

      19       director and had -- and felt that this was the best

      20       way to go, so that's as far as I know.

      21       Q.       And the individual that you talked about, the

      22       vendor, that person would come on site and help

      23       train correct --

      24       A.       Help us answer questions --

      25       Q.       All right.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 44 of 139 PageID #:
                                     4238
                                                                                 44


       1       A.       -- that we had with the system, the

       2       supervisors.

       3       Q.       Now, would they work with corrections staff

       4       or administrative staff?

       5       A.       Supervisors.

       6       Q.       With supervisor.      And so was it the

       7       responsibility of the supervisors to pass down that

       8       information to classification staff?

       9       A.       Yes, to build -- to -- well, it was our job

      10       to build the policy to go -- to go around that.

      11       Q.       Now, do you know whether or not the policy

      12       that accompanied this instrument utilized for

      13       classification purposes, was that codified?               Was

      14       that written anywhere?

      15       A.       Yeah, it was documented.         Policies are always

      16       documented.      A lot of them were still in -- when I

      17       left there was still a ton that the directors hadn't

      18       signed, so they hadn't been made -- put into order

      19       yet, so they were still being reviewed by -- they

      20       had -- it has to go through a process, our

      21       attorneys.

      22                Once we're done with it, it has to go through

      23       the person that writes them, then it goes through

      24       our area that deals with those, then it has to go to

      25       a coordinator or one of the directors, they review



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 45 of 139 PageID #:
                                     4239
                                                                                 45


       1       it, they write it, then it has to go to the

       2       attorneys, then it has to -- so it's a long process

       3       to get -- to get it passed.

       4       Q.       And was it your experience at LMDC, when you

       5       were in that classification/coordinator position,

       6       that after this review process was completed, there

       7       would be an amendment and an actual change to the

       8       written policy?

       9       A.       Yes.

      10       Q.       And that was the normal operating procedure

      11       of corrections?

      12       A.       (Witness nodded head.)

      13                THE REPORTER:      I'm sorry?

      14       A.       Yes.

      15       Q.       All right.     Let's go ahead and talk about the

      16       no bars single cell inmate alerts and -- that you

      17       started in your position as classification

      18       coordinator.

      19       A.       Uh-huh.

      20       Q.       All right.

      21       A.       Yes.

      22       Q.       So tell us why you came up with this alert.

      23       A.       Well, we noticed that a lot of the same

      24       inmates were having the same issues.             Now, with that

      25       being said, a lot of these inmates were inmates that



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 46 of 139 PageID #:
                                     4240
                                                                                 46


       1       were just trying to manipulate the system that

       2       didn't want to be in the dorm, so every time they

       3       got locked up, they would say, "I'm going to kill

       4       myself," just so that they could get a single cell

       5       and not have to deal with the population.

       6                So it -- even though it was a system to try

       7       to fix the problems, it still had its own flaws as

       8       well.

       9                But what we did was any inmate that had a

      10       past attempt that came into the facility, we would

      11       want them cleared if they had a past attempt or a

      12       past no bars for whatever reason.            We would ask --

      13       we would pass that on to let medical or mental

      14       health know that, hey, this inmate has -- used to

      15       have a no bars alert and is he cleared, and they

      16       would let -- give us the yes or no.

      17       Q.       Go back.    When you say a past attempt, what

      18       type of attempt are you talking about?

      19       A.       It could be any -- it could be a suicide, it

      20       could be a suicide attempt, it could be a -- where

      21       he just tied a sheet around his neck or just put

      22       shoestrings around his neck or whether he actually

      23       said, "I'm going to kill myself," any of those types

      24       of attempts.

      25       Q.       The information that we would see when we



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 47 of 139 PageID #:
                                     4241
                                                                                 47


       1       look at corrections records of extraordinary

       2       incidents, would that be the type of documented

       3       attempt that you're referring to?

       4       A.       Yes, sir.

       5       Q.       All right.     Now, would the incident that

       6       we're talking about in this category, past attempts,

       7       potentially suicide attempts, would they include

       8       incidents that happened both prior to a person's

       9       arrest and admission to corrections and also while

      10       they were a --

      11       A.       Yes.

      12       Q.       -- while they were an inmate?

      13       A.       Yes.

      14       Q.       So pertains to both.

      15       A.       Both.

      16       Q.       All right.     And so how would corrections

      17       administrators, like in classification, how would

      18       they find out about, say, a previous suicide attempt

      19       or another -- other factors that would weigh in on

      20       putting someone on the no bars list?

      21       A.       As classification that's our job.           We are to

      22       review the inmate's history, and in those histories

      23       it will have the alerts -- or the past alerts or the

      24       past notes.

      25                Our job is to reflect on the inmate's notes,



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 48 of 139 PageID #:
                                     4242
                                                                                 48


       1       and we reflect on notes to show whether there would

       2       be a -- it would show in there if there was a past

       3       attempt or -- and then the alert's added, which is a

       4       bright alert, big red alert that would be on the

       5       inmate's -- anybody who pulled up an inmate's page,

       6       it would show that.

       7       Q.       Okay.   And when you say an inmate's page,

       8       you're talking about what?

       9       A.       Through XJail.

      10       Q.       And when this no bars inmate alert was

      11       developed, during the time that you were there as a

      12       classification coordinator, was there a progression

      13       of that policy or was it always the same?

      14       A.       Policy -- policies are always changing.             When

      15       we first started, it would be -- it was the call of

      16       mental health, and then it was the call of the --

      17       this -- our group as a whole.           We do -- came up with

      18       that we met once a week and went over every inmate

      19       that was in a single cell.

      20                It was called inmate review, and we would

      21       review it as a team, all -- the heads of certain

      22       areas would review it, meaning captains, the --

      23       sometimes there would be a major or a director

      24       there, but a lot of times it was just the department

      25       heads of class -- me, classification, me and Martin



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 49 of 139 PageID #:
                                     4243
                                                                                 49


       1       Baker, medical always had someone in attendance,

       2       captains were there, some lieutenants, and -- on

       3       first shift, and some -- most of the times a

       4       director or the major was there.

       5       Q.       All right.     So what you said at the

       6       beginning, okay, at the beginning it was mental

       7       health's call, and you remember the time period that

       8       Correct Care Solutions was hired by Metro Government

       9       to be the healthcare provider?

      10       A.       I don't know the exact date.          It was -- they

      11       hadn't been there but -- very long from the time I

      12       left, so I couldn't tell you the exact date.                '14,

      13       '13.     I don't know.

      14       Q.       Were they the medical -- the medical entity

      15       that was contracted with by Metro Government at the

      16       beginning of the establishment of the no bars alert?

      17       A.       They may have came in during the no bars

      18       alert.     I can't remember.       I couldn't tell you.

      19       Q.       And do you know the time period that we're

      20       talking about, when the no bars alert was initiated

      21       at the very beginning?

      22       A.       It wasn't -- probably '12 or '13.           It wasn't

      23       long after that I was promoted that I looked and

      24       started looking at the processes.

      25       Q.       All right.     When you say '12 or '13, you're



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 50 of 139 PageID #:
                                     4244
                                                                                 50


       1       talking 2012 and 2013?

       2       A.       2012 and 2013.

       3       Q.       All right.     So what are you saying when you

       4       say initially or at the beginning it was mental

       5       health's call?       What were you referring to?          What

       6       are you talking about?

       7       A.       Whether an inmate was put in behind -- in a

       8       single cell with bars or not through their interview

       9       process.

      10       Q.       And are you saying that changed?

      11       A.       Well, once we developed the committee as a

      12       whole, we discussed these as a whole, it wasn't just

      13       one area, it wasn't put on one area as much, you

      14       know, as a whole now, we as a unit.

      15       Q.       Okay.   You've identified the individuals that

      16       would be at those committee meetings.

      17       A.       Yes, sir.

      18       Q.       Now, are these meetings the same as the

      19       meetings that you described earlier?

      20       A.       Briefing?

      21       Q.       Yeah.

      22       A.       No, they're different.

      23       Q.       These are different.        Okay.    So how often

      24       would these committee meetings take place?

      25       A.       Once a week.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 51 of 139 PageID #:
                                     4245
                                                                                 51


       1       Q.       Okay.   I'm referring -- I just -- I'm

       2       repeating what you're telling me, but I want to be

       3       accurate.     The meetings that are the daily meetings

       4       that you described earlier in your testimony where

       5       you as a corrections supervisor, involving all these

       6       different supervisors, would go over extraordinary

       7       incidents from the previous 24 --

       8       A.       Twenty --

       9       Q.       -- hours, you call those meetings what?

      10       A.       Daily briefing.

      11       Q.       Those are daily briefing.         Now, the topic

      12       that we're talking about now, these committee

      13       meetings, once per week meetings, what would you

      14       name that --

      15       A.       No bars.     It was a no bars meeting.         Single

      16       cell management, no bars meeting.

      17       Q.       And would they take place on any particular

      18       day of the week?

      19       A.       I can't remember the exact date.

      20       Wednesday -- it's been so long, I don't know if

      21       they've changed -- Tuesday or Wednesday I think is

      22       what it was.

      23       Q.       All right.     Okay.    And again, you're telling

      24       me department heads, both on the administrative side

      25       and the corrections officer side or the --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 52 of 139 PageID #:
                                     4246
                                                                                 52


       1       A.       Security.

       2       Q.       -- security side, they would be in

       3       attendance.

       4       A.       Yes, sir.

       5       Q.       Okay.   Mental health and medical would be in

       6       attendance.

       7       A.       Yes, sir.

       8       Q.       Okay.   The director or someone direct --

       9       designated by the director would be in attendance?

      10       A.       Yes, sir.

      11       Q.       All right.     And who set the agenda for those

      12       meetings?

      13       A.       David Puckett.

      14       Q.       Okay.   And who's David Puckett?

      15       A.       He's the floor supervisor over the single

      16       cells.

      17       Q.       And is he a civilian employee?

      18       A.       Civilian supervisor.

      19       Q.       What was -- what was his title?           I know you

      20       said he's the supervisor over single cells, but did

      21       he have another title?

      22       A.       No, that was it.      It was just classification

      23       supervisor.

      24       Q.       Okay.   All right.      Did he have any staff

      25       under -- directly reporting to him?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 53 of 139 PageID #:
                                     4247
                                                                                 53


       1       A.       He did.     We had -- also had a single cell

       2       management person that worked with David, and her --

       3       at the time when I left, it was Stacey Ayers.

       4       Q.       How do you spell Stacey's last --

       5       A.       A-Y -- S-T-A-C-Y A-Y-E-R-S/Fitzpatrick.             That

       6       was her maiden name.

       7       Q.       Okay.     So it's a female Stacey, right?

       8       A.       Yes.

       9       Q.       And can you tell us the time frame that Mr.

      10       Puckett was the supervisor over single cells?

      11       A.       Probably '13 to '15.

      12       Q.       2013 to 2015?

      13       A.       To 2015; yes, sir.

      14       Q.       Was he in that position when you left?

      15       A.       He was; yes, sir.

      16       Q.       And if he was in that position in 2013, did

      17       he have a predecessor there?           In other words, was

      18       there a supervisor of single cells prior to

      19       Mr. Puckett?

      20       A.       It -- Steve Flener.

      21       Q.       Would people wear like different hats that

      22       were in classification, might be a supervisor of a

      23       couple of different things?

      24       A.       Uh-uh.

      25       Q.       No?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 54 of 139 PageID #:
                                     4248
                                                                                 54


       1       A.       No, that -- I don't -- they did -- I

       2       don't know what -- not understanding.             A different

       3       hat, they -- were they -- oh, you mean over

       4       different areas?

       5       Q.       Yeah.

       6       A.       Same person over the same -- diff -- yes.

       7       Q.       Yeah.   Okay.     Well, let's -- let me ask the

       8       question so we're clear.

       9                So Mr. Puckett, all right, your testimony is

      10       that from 2013, 2015 he was a supervisor over single

      11       cells.

      12       A.       Yes.

      13       Q.       All right.      And just following up on that, so

      14       he had -- what was his responsibility as supervisor

      15       over single cells?

      16       A.       He was to check -- he talked to those inmates

      17       on a day-to-day basis, he'd make rounds with those

      18       inmates.     Anytime an inmate got moved -- a new

      19       inmate got moved into a single cell, he'd make

      20       rounds to check on the inmate, check the status

      21       through XJail, and make sure the classification was

      22       correct, make sure that the inmate didn't need to be

      23       moved, redirected to somewhere else.

      24       Q.       And so you're saying he had a face-to-face

      25       conversation with --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 55 of 139 PageID #:
                                     4249
                                                                                 55


       1       A.       A lot of times, yes.

       2       Q.       Okay.    You know whether he did that all the

       3       time or do you know?

       4       A.       Every day.     He was -- five days a week,

       5       Monday through Friday.         His job was to check the

       6       classification of any inmate in a single cell and

       7       review it.

       8       Q.       So during this time period, 2013 to 2015

       9       while you're there, can you estimate the number of

      10       inmates that were in single cells with bars?

      11       A.       I couldn't give you a correct ex --

      12       Q.       Well, we know jail keeps really good records

      13       in terms of statistics, right?

      14       A.       Pretty good.

      15       Q.       All right.     I mean, from day to day they --

      16       you could go back, you being a corrections

      17       administrator, you -- there's an instrument that you

      18       could check -- this is a question.             Is there an

      19       instrument that you can check or statistics that you

      20       can check and you -- and know the jail population

      21       for a particular day?

      22       A.       Yes.    Through XJail.

      23       Q.       Okay.    Would XJail be able to tell you on any

      24       particular day who's on the no bars single cell

      25       list?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 56 of 139 PageID #:
                                     4250
                                                                                 56


       1       A.       Yes.    You can print a list for that as well.

       2       Q.       All right.     As well as the medical list that

       3       would prevent someone --

       4       A.       Medical unit list, they can print that list

       5       as well.

       6       Q.       And from the XJail information, it could be

       7       determined -- or could it be determined that you can

       8       come up with a number of how many inmates are in

       9       a -- in single cells with bars?

      10       A.       Through the housing unit.         Through the

      11       housing unit.

      12       Q.       Okay.    You can see which cells are occupied

      13       and which aren't.

      14       A.       And it will show you the name and everywhere.

      15       Q.       And that can be done on a day-by-day

      16       breakdown?

      17       A.       Day-by-day basis.

      18       Q.       All right.     And that's the type of -- would

      19       that be the type of information you would be looking

      20       at or have in front of you when you had the no bars

      21       meetings --

      22       A.       Yes.

      23       Q.       -- once a week?

      24       A.       Yes.

      25       Q.       All right.     Let me -- let me take you through



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 57 of 139 PageID #:
                                     4251
                                                                                 57


       1       the list and the dates of previous suicides or

       2       suicide attempts from individuals, inmates at the

       3       jail, and ask you if you have a memory of those

       4       specific incidents.

       5                On October 19th, 2013, on a -- in a single

       6       cell on the fifth floor, there's an inmate named

       7       Mahmoud, M-A-H-M-O-U-D, Hindi, H-I-N-D-I, who I

       8       believe was in administrative segregation.               Are you

       9       familiar with that --

      10       A.       I remember the name.

      11       Q.       Okay.   Are you familiar with that suicide,

      12       any of the details involving Mr. Hindi?

      13       A.       Just -- the only thing that I remember is

      14       that the inmate had came back from court, and when

      15       the inmate came back from court, it was -- 'cause

      16       Mr. Hindi had no -- I don't think any past suicide

      17       attempts, and so there was no notification other

      18       than the court, that he had court, why he would

      19       do -- commit suicide.         That was the only change in

      20       his day to day.

      21       Q.       And based upon your training and experience,

      22       an inmate that has, say for lack of a better term, a

      23       bad day in court, receives bad news about their

      24       case, all right, could that be a contributing factor

      25       to an individual considering self-harm?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 58 of 139 PageID #:
                                     4252
                                                                                 58


       1                MR. OGBURN:     Object to form.

       2       Q.       You can go ahead and answer.

       3       A.       When I worked in records department, any

       4       inmate that records was notified of that had a life

       5       sentence or death penalty, it was immediately sent

       6       to mental health, documented on the folder that this

       7       was -- this was an incident and -- so the inmate can

       8       be spoken with, observed, and moved, if necessary.

       9       Q.       And to a lesser degree, based upon your

      10       training and your experience as both a corrections

      11       officer and a classification supervisor, an inmate

      12       that receives bad news or news of a long sentence,

      13       may not be a life sentence or a capital case, but an

      14       inmate that receives bad news through a sentencing

      15       that he experienced, could that be a factor in

      16       whether or not that would -- that inmate might

      17       consider self-harm?

      18       A.       There's a -- the problem with that process is

      19       that inmate passes through too many hands.               The

      20       people in records department can only see the piece

      21       of paper.     The officer that sees the inmate knows if

      22       he's distressed or not.

      23                The -- he may hand him off -- he -- the

      24       officer that takes him to court where he's with all

      25       the other inmates, he may not show distress until he



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 59 of 139 PageID #:
                                     4253
                                                                                 59


       1       gets into his cell, and that would be a floor

       2       officer.

       3                You're -- there's too many hands involved

       4       for -- to determine each court case, whether he got

       5       10 or 15 or 20 years, whether that inmate is truly

       6       in need of some assistance.

       7       Q.       The floor officer example that we're talking

       8       about in this hypothetical situation, from your

       9       experience are those floor officers at LMDC at the

      10       time that you were there, were they trained to

      11       observe that type of behavior?

      12       A.       It's in their four -- it's a two- to

      13       three-hour class in their 40-hour yearly training.

      14       Q.       And would that individual, if that type of

      15       behavior, that type of observation is indicated in

      16       the inmate, what is -- what is the corrections

      17       officer's responsibility at that point?

      18       A.       They would no -- either notify classification

      19       or mental health or medical that -- that's -- I'm --

      20       I don't know 'cause I'm not -- I'm not security.

      21       Q.       Uh-huh.

      22       A.       At that time I'm over classifications, and I

      23       can pretty much tell you what their process is and

      24       how I would tell my staff to --

      25       Q.       Well, would that be something anticipated



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 60 of 139 PageID #:
                                     4254
                                                                                 60


       1       from both your training, your experience as a

       2       corrections officer, and in classification, that if

       3       that's the type of observation that's observed by

       4       the line staff, that they know to pass that on to --

       5       A.       Distress should be -- crying, visible

       6       distress.     They're not going to know it in the voice

       7       or how the inmate's hanging his head unless they

       8       know the inmate.

       9                The only -- the transport officer doesn't

      10       know the inmate like the floor officer is going to

      11       know the inmate.       The floor officer doesn't know the

      12       inmate like maybe classification knows the inmate.

      13       So it's all relative, it's different.

      14       Q.       Sure.   But that would be part of the training

      15       to observe outward signs of -- outward signs of how

      16       the inmate is acting.

      17       A.       Distress or upset, yes.

      18       Q.       Okay.   And that could be exhibited by yelling

      19       or kicking on the doors or making threats.               There's

      20       all kinds of things that could fall into that

      21       category.

      22       A.       Could hap -- right.

      23       Q.       Okay.   I know you're the person giving the

      24       deposition, but I'm throwing out these examples.

      25       Can you think of any other examples that are



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 61 of 139 PageID #:
                                     4255
                                                                                 61


       1       noticeable conduct by an inmate that might fall in

       2       that category?

       3       A.       Anything that the inmate is not normally

       4       known for.      It wouldn't be per se -- I'm trying to

       5       think off the top of my head.           It would just be

       6       something -- if the inmate's normally calm and

       7       quiet, not a problem, and he's -- now he's

       8       hitting -- hitting his head against the wall, that's

       9       a pro -- there's a problem there, you need to

      10       have -- you need to pass that along.

      11                But if the inmate's just -- if he gets in an

      12       altercation with another inmate, that's not an

      13       indication, 'cause all it takes is a word for some

      14       of these inmates.        You know, the wrong thing said

      15       about somebody's mama in jail gets you whooped,

      16       so --

      17       Q.       Understood.     Let's move on to next inmate

      18       suicide and suicide attempt on the list that I have.

      19       Laron Moore, the information we have is that he

      20       attempted sui -- made an attempt of suicide in

      21       August, August 6th of 2013, and his second attempt,

      22       which turned out to be successful, was on

      23       January 3rd of 2014.        On both cases he was in a

      24       single cell on the fifth floor of the main jail

      25       complex.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 62 of 139 PageID #:
                                     4256
                                                                                 62


       1                Do you have any memory of Laron Moore's

       2       suicides?

       3       A.       Not off the top of my head on Laron Moore.              I

       4       know the name because it came -- it comes up in

       5       those meetings and the same people came up every

       6       time.    Like those were -- lot of those inmates that

       7       you're -- so far the first two have been -- were

       8       incarcerated around the same time, so those names

       9       come up together, you know.

      10       Q.       Okay.   When you say their names came up at

      11       the same time and over and over again, was that at

      12       the no bars meeting?

      13       A.       No bars meeting.

      14       Q.       All right.     Next on my list I had an inmate

      15       named Jonathan Wright, W-R-I-G-H-T.             Records reflect

      16       that he committed suicide on October 27th of 2014.

      17       He was lodged in a single cell dorm on the fifth

      18       floor.

      19                Do you have any memory of Jonathan Wright?

      20       A.       None on -- none on Mr. Wright.

      21       Q.       Next was an inmate named Franklin Bolton,

      22       B-O-L-T-O-N.      The date of his suicide, which was

      23       successful, was February 16th of 2015, and he was

      24       lodged in a single cell on the fifth floor of the

      25       main jail complex.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 63 of 139 PageID #:
                                     4257
                                                                                 63


       1                Do you have any memory of Mr. Bolton's

       2       suicide?

       3       A.       I don't remember the details, but I know the

       4       name.

       5       Q.       Any other memory other than just his name?

       6       A.       No, not off the top.

       7       Q.       Now, the next in-custody death that preceded

       8       Mr. Troutman's was a James Ashby.            That was on

       9       October 4th of 2015.        Were you still at the jail

      10       then?

      11       A.       No.

      12       Q.       Still working for corrections?

      13       A.       October?     No.

      14       Q.       Okay.    'Cause you were gone in --

      15       A.       March.

      16       Q.       -- March.     All right.     So Bolton was the last

      17       inmate in-custody suicide that would've occurred

      18       according to what I have on the list.

      19       A.       Yes, sir.

      20       Q.       All right.     So tell us, prior to Mr. Hindi,

      21       do you have any recollection of an inmate in-custody

      22       suicide in a single cell with bars?

      23       A.       I can't think of any names off the top of my

      24       head.

      25       Q.       From your memory, was the fact that there --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 64 of 139 PageID #:
                                     4258
                                                                                 64


       1       strike that.      Let me rephrase it.

       2                If Mr. Hindi's suicide attempt or if his

       3       suicide attempt was in mid October of 2013, do you

       4       know whether or not the no bars meetings were

       5       instituted prior to that date?

       6       A.       Yes.

       7       Q.       Okay.   And were they instituted as a re --

       8       what were they instituted as a result of?               What

       9       caused that to be developed?

      10       A.       It was another inmate, I couldn't tell you

      11       the name, numerous attempts in his past history,

      12       that got moved into a single cell on the night shift

      13       without -- prior to being noti -- from medical or

      14       classification to be notified, security just moved

      15       the inmate into the cell, and then the inmate had

      16       hung himself.

      17                So we put that in place to stop that from

      18       ever happening again.         Without anybody knowing, you

      19       just can't put an inmate in a cell.

      20       Q.       All right.     And that was at some point in

      21       time prior to Mr. Hindi's suicide.

      22       A.       Yes.

      23       Q.       All right.     And do you have a memory -- you

      24       may not remember that exact inmate, but do you

      25       remember why that inmate was moved into a single



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 65 of 139 PageID #:
                                     4259
                                                                                 65


       1       cell that would -- had bars?

       2       A.       I don't.

       3       Q.       Tell us, what are some of the common reasons

       4       that an inmate would be moved into a single cell?

       5       A.       Assault an officer, assault with another

       6       inmate.     We do put inmates with medical conditions

       7       such as wheelchair.        Gosh, there's a ton.         It's just

       8       been a while since I've been -- there's all kinds of

       9       reasons that we use -- that we would check on an

      10       inmate, but most of it was assaults, previous

      11       assaults.

      12                Sometimes if an inmate came in and we knew he

      13       was going to assault anybody, we'd stop it before it

      14       happened and put him straight back into the single

      15       cell that he left.

      16       Q.       Could it be something short of an actual

      17       assault of conduct, like threats?

      18       A.       We -- I can't say we.        I would ask them not

      19       to put an inmate in a single cell for threats.                You

      20       could pull them out, let them cool off, but not put

      21       them in a single cell due to threats.             We don't have

      22       that kind of single cell space.

      23                MR. SIMON:     I'm going to start marking

      24       exhibits here, but it might be a good time if

      25       you-all want to take a break.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 66 of 139 PageID #:
                                     4260
                                                                                 66


       1                MR. OGBURN:     Yeah, let's go ahead and take a

       2       break.

       3                MR. SIMON:     Yeah, let's go off record.          Thank

       4       you.

       5                (Recess from 2:24 p.m. to 2:37 p.m.)

       6       Q.       All right.     Mr. Ernst, I'm going to show you

       7       what I've marked as Deposition Exhibit 1.

       8                MR. SIMON:     Pass these around if they need

       9       those.

      10       Q.       Which purports to be a photocopy of an email.

      11       Do you recognize the email?           Particularly where it

      12       says from Kyle Ernst, but go ahead.

      13       A.       Uh-huh.

      14       Q.       All right.     Your answer is yes, you recognize

      15       it?

      16       A.       Yes.   Yes.    Yes.

      17                (Ernst Deposition Exhibit 1 was marked for

      18       identification and is filed with this transcript.)

      19       Q.       And is this an email that you wrote yourself?

      20       A.       The bottom part, yes, it is.

      21       Q.       And to whom did you send this email?

      22       A.       Metro Corrections classification and the

      23       administration and medical as well.

      24       Q.       Tell us the reasons for this email being

      25       emailed.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 67 of 139 PageID #:
                                     4261
                                                                                 67


       1       A.       Actually I remember this email.           Sergeants

       2       told my classification staff that they would -- they

       3       are going to move the inmate and that medical -- I

       4       mean that classification's responsible for -- that

       5       they don't have time to wait for classification to

       6       get clearance, that they got to move this inmate,

       7       they can't just stand -- hold him up there, and --

       8       Q.       This is a sergeant telling you this?

       9       A.       This -- no, this is -- yeah, this was a

      10       lieutenant that sent an email out prior to this one

      11       and saying that they cannot wait on classification.

      12                And I said -- so I sent this out to my staff,

      13       and -- 'cause my staff was getting yelled at by this

      14       lieutenant, and I was -- sent this out to let that

      15       lieutenant know, as well as the administration, that

      16       they will wait for the clearance, because we --

      17       that's -- that -- we don't want any incidences, so

      18       we're going to wait 'til we get all that clearance.

      19       "You will wait" was basically what I said.

      20       Q.       Now, this email was sent on January 13th of

      21       2014?

      22       A.       Uh-huh.

      23       Q.       And when you sent it, it says sent to Metro

      24       Corrections Class.        So who was supposed to get that

      25       email?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 68 of 139 PageID #:
                                     4262
                                                                                 68


       1       A.       That's everybody that works in

       2       classifications is under that title.

       3       Q.       All right.     And the other individuals that

       4       were copied on this list, can you just go down the

       5       list?    Who are they?

       6       A.       Ashby was the head of security, Eric Troutman

       7       and Dwayne Clark were the two directors that I

       8       included, and Metro Classification Medical, just to

       9       let them -- give them a heads-up.            I try to include

      10       as many people as I can.

      11       Q.       Now, this email was generated about ten days

      12       after Laron Moore's suicide, his second suicide

      13       attempt, which was successful.           Do you know whether

      14       or not this email was a result of Mr. Moore's

      15       suicide or not?

      16       A.       No.   This was a result of a lieutenant who

      17       sent out a nasty email and yelled at some of my

      18       staff for not moving faster.

      19                He said, "I'm going to stay on this phone and

      20       you're going to move this inmate now, and I'll wait

      21       for you to get the clearance," or whatever.

      22                And the medical -- medical, they work fast

      23       for us, but they couldn't do it that quick.               He --

      24       we'd have to hang up the phone, call, they'd have to

      25       do their research on their end, we'd do our research



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 69 of 139 PageID #:
                                     4263
                                                                                 69


       1       on our end, and then it was sent to the -- back to

       2       the sergeant where he could be moved, and they

       3       didn't want to wait.

       4       Q.       So just describe for us, if you would, I

       5       understand what you're saying, but what was the

       6       protocol, what was the procedure and LMP -- LMDC

       7       policy about moving inmates into a single cell prior

       8       to this email?

       9       A.       You are to re -- it was -- it was the same.

      10       It's always been the same.          You have to -- ever

      11       since I told you about the one inmate, it's always

      12       been you have to clear an inmate every time he gets

      13       moved, either whether it be from a facility to a

      14       single cell or anytime he gets put into a single

      15       cell.    Even in rear security you're supposed to

      16       clear an inmate before he goes into one of those

      17       single cells.

      18       Q.       Okay.   And when you say clear, what are you

      19       referring to?      What --

      20       A.       Through -- through medical and mental health,

      21       a phone call has to be made and they have to give

      22       you the green light in order for them to be housed

      23       in that location.

      24       Q.       All right.     So are you saying that the

      25       previous policy of LMDC for placing an inmate in a



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 70 of 139 PageID #:
                                     4264
                                                                                 70


       1       single cell with bars was that you'd have to get

       2       positive clearance?

       3       A.       It --

       4                MR. OGBURN:     Objection, form.

       5       A.       It's a common practice.         It was common

       6       practice.       It was trained.     I don't -- I can't say

       7       that it's in policy 'cause I don't have the policy

       8       in front of me, but I can tell you that it was

       9       trained -- it was supposed to be trained at any time

      10       and it was common practice.

      11       Q.       Okay.    So if it wasn't written down as an

      12       actual policy, it was a trained practice?

      13       A.       Yes.

      14       Q.       Okay.    And your -- that's -- your staff

      15       would've been trained in that manner.

      16       A.       Yes.

      17       Q.       To get clearance from medical for this type

      18       of move?

      19       A.       Right.    We would notify them and let them

      20       know the inmate, and if they needed a history, they

      21       would tell them, hey, this inmate's been on a no

      22       bars, can you have this checked out, and they would

      23       check it out.

      24                Normally mental health would come down, talk

      25       to them before we place them.           They'd be put up for



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 71 of 139 PageID #:
                                     4265
                                                                                 71


       1       review on a no bar -- on the no bars list.

       2       Q.       And you were in the position that you told us

       3       before in your -- before we took our break of being

       4       records supervisor like from 2004 to 2000 -- well,

       5       before you were classification coordinator, right?

       6       A.       Yes.

       7       Q.       Okay.     And you were classification

       8       coordinator for about four or five years; is that

       9       right?

      10       A.       Uh-huh.     Yes.

      11       Q.       All right.     Was the policy that you're

      12       talking about, getting clearance of that manner --

      13       in that manner, was that the policy, was that the

      14       trained practice of LMDC about moving an inmate into

      15       a single cell prior to your becoming classification

      16       coordinator?

      17       A.       That would be a Jamie Allen question.             I

      18       couldn't answer.

      19       Q.       Do you have a memory of whether or not that

      20       trained practice of getting clearance before an

      21       inmate's moved into a single cell, you have any

      22       memory of if that was instituted during the four or

      23       five years that you were classification coordinator?

      24       A.       No, I don't think that was -- I think it was

      25       already in place when I came.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 72 of 139 PageID #:
                                     4266
                                                                                 72


       1       Q.       So you said that really nothing had changed

       2       even though you sent out this email?

       3       A.       Yeah, this email was a reiteration to -- more

       4       to security, and I do believe if -- well, that ain't

       5       it.    I don't know if this is it or not.            I don't

       6       know if that's the same lieutenant at the time as

       7       Calhoun, if not, that I -- but there was an issue

       8       with a -- with a previous lieutenant that had a

       9       quite -- was trying to rush my staff, and I need

      10       them to make the correct decision, so I sent this

      11       out.

      12       Q.       Okay.    In Deposition Exhibit 1, are you

      13       referring to the person at the top, Michael

      14       Callahan?

      15       A.       Yes.

      16       Q.       Is that who you were talking about as to --

      17       A.       Yeah, it might've been him.          I'm not sure.

      18       But this was two years later, so it might not have

      19       been him.       But he was a lieutenant on another shift,

      20       and that's why it was sent to Ashby, who was head of

      21       security, that's why he was first, 'cause he was

      22       head of that area, and I --

      23       Q.       All right.     In the email that was sent out

      24       that is Deposition Exhibit 1, did this type of

      25       policy -- let me rephrase that.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 73 of 139 PageID #:
                                     4267
                                                                                 73


       1                The email that's demonstrated or shown in

       2       Deposition Exhibit 1 that was sent on January 13,

       3       2014, did the proper practice of placing an inmate

       4       in a single cell, did that only include moves that

       5       were initiated by sergeants?

       6       A.       Sergeants were the ones that made the calls

       7       that they needed an inmate moved due to an

       8       altercation, due to -- officers couldn't make that

       9       call.    And I will tell you, reading, I just reread

      10       the bottom of this --

      11       Q.       Uh-huh.

      12       A.       -- "These calls are to be handled by staff on

      13       the Move List/OOC."        So other than 11:00 to 7:00

      14       shift, which 11:00 to 7:00 shift all worked out

      15       front as prescreening staff.

      16                Prescreening is the people that worked in the

      17       back of the building.         Okay?    There's classification

      18       out front that did the initial, and there's

      19       classification in the back that did the final, where

      20       they moved them to the floors, mostly move list

      21       people and stuff like that.

      22                This email was put out due to an altercation

      23       between one of my staffs that worked in the back and

      24       a lieutenant, where the person in the back

      25       transferred the phone call to the front, and the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 74 of 139 PageID #:
                                     4268
                                                                                 74


       1       lieutenant did not want to be transferred.

       2                He said, "You do it, you put this inmate in a

       3       single cell."

       4                But that wasn't their job in the back.             Their

       5       job was that -- they had a different job

       6       description.       It was done by the front area.

       7       Q.       I'm just going to try to break down your

       8       answer a little bit and ask you some questions about

       9       it.

      10       A.       Uh-huh.

      11       Q.       When you said there's -- I believe you meant

      12       classification staff in the front and in the back?

      13       A.       Yeah.     There's a front and rear -- the people

      14       in the back --

      15       Q.       Sure.     Wait, wait, wait.      I'll give you a

      16       piece of paper and --

      17       A.       That'd be great.

      18                MR. SIMON:     Why don't we do this?        Let's go

      19       off record.

      20                (Off-the-record discussion.)

      21                MR. SIMON:     All right.     Let's go back on.

      22       Q.       Mr. Ernst, I'm going to hand you a blank

      23       piece of paper, piece of white copy paper marked

      24       Exhibit 2.       You're going to draw us a diagram what

      25       we mean by classification personnel in the front and



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 75 of 139 PageID #:
                                     4269
                                                                                 75


       1       back.

       2       A.       Yes.

       3                (Ernst Deposition Exhibit 2 was marked for

       4       identification and is filed with this transcript.)

       5       A.       So prescreening, which was -- is the name for

       6       an inmate that is brought in from either another

       7       facility or fresh arrest, they are prescreened

       8       always, always, always.

       9                We have two areas right here with

      10       prescreening, and we work hand in hand with medical.

      11       They have a prescreening area and it's -- their area

      12       is here, and our area as classification is here

      13       (indicating).      And that's the prescreening.           That is

      14       where we decide what classification the inmate is.

      15       Q.       Is that on the first floor of the main jail

      16       complex?

      17       A.       First floor main jail.

      18       Q.       All right.

      19       A.       Then in rear security, which is off to the

      20       back, is where we house inmates and do their final

      21       classification when they come back from court.                  So

      22       this is court hold, this is arraignment court here

      23       just so you know, and this is arraignment, when I

      24       talk about rear.       That's arraignment court.          And

      25       this -- these are the holds (indicating).



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 76 of 139 PageID #:
                                     4270
                                                                                 76


       1                So when inmates come back from arraignment,

       2       they're set in chairs right here and they are

       3       classified before they're housed.            That's what I

       4       mean by -- so the issue was the sergeant didn't want

       5       to wait on these people to house, they wanted

       6       this -- the inmates to be housed immediately, but

       7       the inmates had to be cleared up here through

       8       classification working with medical, and that's why

       9       the process takes a little bit of time.              That's what

      10       that email was put out for.           I remember it clearly.

      11       Q.       Okay.   Notwithstanding that, what you said

      12       before, let me make sure this is correct.               The

      13       training of corrections staff and the training of

      14       administrative staff would be that before an inmate

      15       was moved into a single cell with bars during this

      16       time period, and we're talking going back to 2013

      17       easy.

      18       A.       Easy.

      19                MR. OGBURN:     Objection, form.

      20       Q.       All right.     Would that be a fair statement,

      21       going back to 2013?

      22       A.       It go -- yeah, it goes back past -- yes, from

      23       when I was there.

      24       Q.       All right.     And through the entire time that

      25       you were there.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 77 of 139 PageID #:
                                     4271
                                                                                 77


       1       A.       Yes.

       2       Q.       All right.     That it was necessary to get

       3       clearance from medical before that move could be

       4       made.

       5       A.       Correct.     Common practice.

       6       Q.       All right.     So even though this email says,

       7       well, if a sergeant calls you to place somebody in a

       8       single -- place an inmate in a single cell, the

       9       trained practice of corrections was that anytime an

      10       inmate would be moved into a single cell with bars,

      11       it would be necessary to get that type of clearance

      12       before moving them?

      13       A.       Yes.

      14       Q.       Now, the email, which is Deposition Exhibit

      15       Number 1, has a form at the bottom that apparently

      16       may match up with a numbered policy of Louisville

      17       Metro Corrections.        Would that be a fair statement?

      18       A.       It is.

      19       Q.       All right.     So who developed that form where

      20       it says Louisville Metro Department of Corrections

      21       Special Management Unit Medical Notification?

      22       A.       I did that.

      23       Q.       And what was the reason -- what was the

      24       reason for doing that?

      25       A.       This was to document -- this was -- I'm



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 78 of 139 PageID #:
                                     4272
                                                                                 78


       1       trying to think of the date.           This was in '14.       But

       2       they never -- I implemented this so that we have

       3       paper documentation instead of just having XJail

       4       documentation, but for the most part nobody used it.

       5       Q.       How come?

       6       A.       Because I guess they felt that XJail kept

       7       pretty good documentation, there was never any issue

       8       of lost information, so I guess it was a little

       9       harder for them to use this than it was that, so --

      10       I mean, it takes a while to get put into service, I

      11       couldn't tell you the exact reason, so that would be

      12       through the administration, but they found that it

      13       was easier to use -- it should've been taken out,

      14       'cause I think they found out it was easier just to

      15       keep track of it in XJail with XJail having no

      16       issues and being backed up.

      17       Q.       Well, who is they when you talk about --

      18       A.       Inmate -- directors.

      19       Q.       Would the directors, would they be the ones

      20       that would have the authority to say or -- let me

      21       rephrase that.

      22                Where on the hierarchy from your experience

      23       and time at LMDC would an individual in corrections

      24       have the authority to basically say it was okay to

      25       ignore this type of directive?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 79 of 139 PageID #:
                                     4273
                                                                                 79


       1       A.       In policy -- if it's in policy, it's supposed

       2       to be followed, so I can tell you that my -- down --

       3       I can't tell you about security, I couldn't tell you

       4       what their -- what their directives are, anything,

       5       all I can do is tell you about classification, and I

       6       told them to document these incidents, and they did

       7       document them through another piece of paper, but I

       8       don't know if it was this one anymore.

       9                We had another documentation, like a ledger

      10       downstairs that we kept all those records in when

      11       inmates were moved.

      12       Q.       And was that -- that ledger was in use while

      13       you were classification coordinator?

      14       A.       Yes, it was like a -- it's the -- it's the --

      15       everybody that they classify on the booking floor,

      16       they keep a running ledger of who they've classified

      17       and where they -- you know, what they've done with

      18       the inmate.

      19       Q.       Would that ledger include updates of

      20       classification --

      21       A.       Just for initial only.

      22       Q.       Okay.    The ledger's for initial

      23       classifications only.

      24       A.       Right.    Everything else is done through

      25       XJail.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 80 of 139 PageID #:
                                     4274
                                                                                 80


       1       Q.       So if it isn't documented on XJail, if a move

       2       is not documented on XJail, it wouldn't be

       3       documented anywhere else?

       4       A.       You're talking about --

       5       Q.       Well, let me rephrase --

       6       A.       -- for what inmate?

       7       Q.       Let me rephrase the question.

       8                If an inmate is to be moved --

       9       A.       Uh-huh.

      10       Q.       -- where would that move be documented if it

      11       wasn't the initial classification?             Talking about

      12       being entered in the ledger that you talked about.

      13       A.       That's through the -- that's -- the ledger

      14       that we keep out front is for everything that we do

      15       with the inmate where he's -- when he comes fresh

      16       arrest.

      17                The inmates -- in the rear security we also

      18       keep documentation for the courts, what happened in

      19       court, stuff like that.         But initial moves are all

      20       done through the system now, XJail.

      21                I couldn't tell you how this fell off or why

      22       it fell off or if there was anything ever put out.

      23       Q.       We have previously taken the deposition of

      24       James Cox --

      25       A.       Uh-huh.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 81 of 139 PageID #:
                                     4275
                                                                                 81


       1       Q.       -- who is in the position of a classification

       2       interviewer.

       3       A.       Yes.

       4       Q.       And before doing that, let me go ahead and

       5       mark this exhibit.        It's going to be Deposition

       6       Exhibit 3.

       7                (Ernst Deposition Exhibit 3 was marked for

       8       identification and is filed with this transcript.)

       9                MS. SULLIVAN:      Excuse me.     Can I have two of

      10       those, please?

      11       Q.       I'm going to show you what we've marked

      12       Deposition Exhibit, 3 and ask you to look at that

      13       and see if you can -- see if you recognize that.

      14       A.       Yes, this is a -- looks like half a page of

      15       the inmate's notes.

      16       Q.       From XJail?

      17       A.       Uh-huh.    Yeah, there it is at the top.           It's

      18       actually just a printout.

      19       Q.       And so that would -- the information that's

      20       on this page, Deposition Exhibit 3, that would be

      21       information or would that be information that is

      22       contained in XJail?

      23       A.       It is.

      24       Q.       And that could be accessed by who?

      25       A.       Anyone.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 82 of 139 PageID #:
                                     4276
                                                                                 82


       1       Q.       Anyone being who?

       2       A.       All the officers, securities, nonsecurity,

       3       anybody that has access to XJail can pull this

       4       information.

       5       Q.       All right.     Would that include medical staff?

       6       A.       Medical can pull this information, medical --

       7       notes, they have access to notes.

       8       Q.       And from the entries that are on this inmate

       9       note per -- that pertain to Mr. Troutman, the

      10       decedent in this lawsuit, is it possible to go back

      11       and determine his placements while he was in

      12       corrections?

      13       A.       You mind saying that again?

      14       Q.       By looking at the information that is on

      15       Deposition Exhibit 3 and -- which are -- which would

      16       be contained in XJail, is it possible to go back and

      17       review the movements of this particular inmate while

      18       he was in corrections?

      19       A.       Yes.

      20       Q.       On Deposition Exhibit 3, it says created

      21       users, there's different people's names there.

      22       Are -- who are those people?           What part of the staff

      23       are they?       What division of staff?

      24       A.       James Cox, classification.         Ashley Adams is

      25       classification.       Jeffrey Kassinger is a disciplinary



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 83 of 139 PageID #:
                                     4277
                                                                                 83


       1       officer.     Stacey Ayers is the floor counselor.

       2       Venus Bailey is a booking floor -- was a booking

       3       floor counselor, as well as James Cox and Ashley

       4       Adams.

       5                Those names are the booking floor -- an

       6       original photo that I showed you right here, these

       7       are the booking floor classification staff, and

       8       Stacey Ayers is the floor staff that worked on the

       9       floor the inmate was housed on at one -- at one time

      10       or another.

      11       Q.       The entries -- the entries on the inmate

      12       note --

      13       A.       Uh-huh.

      14       Q.       -- that are in the note type of inmate

      15       movement, who has authority to make those entries?

      16       A.       Any staff that have dealing with -- they're

      17       supposed to use it, any staff that has dealing with

      18       the inmates that need to update a day-to-day on this

      19       per said -- per said inmate.

      20       Q.       Does an entry under inmate movement similar

      21       to the inmate notes in Deposition Exhibit 3, do

      22       they -- are those the entries that initiate

      23       movements of inmates from one part of the jail to

      24       another?

      25       A.       They don't initiate movement.          They're just



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 84 of 139 PageID #:
                                     4278
                                                                                 84


       1       documentation of movement.

       2       Q.       Okay.   They -- the corrections staff that

       3       actually moves inmates are -- what people are those?

       4       A.       That's done off of a move list.           That is a

       5       move list that's generated for inmates to be moved

       6       by my staff in rear security.           The one I showed you

       7       a picture in rear, they're -- they design the move

       8       lists.

       9       Q.       Okay.   Well, distinguish for us what you've

      10       described as the move list from the inmate notes

      11       that we're looking at in Deposition Number --

      12       Deposition Exhibit Number 3, which is part of XJail.

      13       A.       It looks like Cox was working -- they work in

      14       the same capacity, front or rear.            Looks like he was

      15       working in rear on 11-24-15 when he was doing the

      16       movement for this inmate.          'Cause these are all from

      17       the same day.

      18       Q.       Well, going from the entries that are on Mr.

      19       Troutman's inmate notes for inmate -- well, going

      20       from the entries that are on Mr. Troutman's XJail

      21       entries, on 11-24 of 2015 at 12:58, there is an

      22       entry that's under the heading Disciplinary Officer

      23       notes.     What does that --

      24       A.       Yes.

      25       Q.       What does that mean?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 85 of 139 PageID #:
                                     4279
                                                                                 85


       1       A.       That means that this officer talked to the

       2       inmate regarding his write-up.           That's what his job

       3       is.    Now, looks like he just put in inmate has a

       4       write-up for fighting pending, that he didn't --

       5       when he meets with that inmate, he'll put in the

       6       notes, this is what was determined, I -- he had five

       7       days to serve, ten days to serve.            He just put in

       8       that he received the write-up.           That's just to

       9       indicate, hey, I got the write-up and I know that

      10       he's got one.

      11       Q.       Okay.   And what you can deduce from that,

      12       that this Kassinger is a disciplinary officer?

      13       A.       Yes, he is.

      14       Q.       So he doesn't necessarily have to be a

      15       sergeant, or does he?

      16       A.       No.

      17       Q.       All right.     And what is -- what is he doing?

      18       Is he just documenting that?

      19       A.       That he received the write-up.           He's letting

      20       everybody know that, hey, I got the write-up and

      21       I'll do the investigation on that write-up and do

      22       the recommendation for the disciplinary.

      23       Q.       All right.     So some -- you're familiar with

      24       Kassinger, his position at corrections at that time?

      25       A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 86 of 139 PageID #:
                                     4280
                                                                                 86


       1       Q.       All right.     And he was not a sergeant, right?

       2       A.       No, he was not.

       3       Q.       All right.

       4       A.       He was just an officer.

       5       Q.       Okay.     So he was just documenting something.

       6       A.       Yes.

       7       Q.       All right.     And what you said about sergeants

       8       having the authority to move an inmate or make a

       9       request --

      10       A.       Right.

      11       Q.       -- to move, has to be a sergeant of that --

      12       has to be a sergeant or a higher level?

      13       A.       Sergeant or higher, yes.

      14       Q.       So when we -- when we look at Deposition

      15       Exhibit Number 1, your email.           Okay?

      16       A.       Uh-huh.

      17       Q.       Where it says, "From this point on anytime a

      18       sergeant calls you for a single cell," this

      19       practice, trained practice would apply to all moves,

      20       all movements of inmates into single cells.

      21       A.       Yes.

      22                MR. OGBURN:     Objection, form.

      23       Q.       Or I -- let me ask it, would it apply to all

      24       inmate movements into a single cell?

      25       A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 87 of 139 PageID #:
                                     4281
                                                                                 87


       1                MR. OGBURN:     Same objection.

       2       Q.       In that part of your email, the separate

       3       paragraph where it says, "These calls are to be

       4       handled by staff assigned to Move list/OOC," what

       5       are you talking about there?

       6       A.       That's the -- what I was telling you the

       7       work -- in the back their job is to handle the move

       8       list, their job is to class -- after inmates have

       9       been fully classified, they handle the movement of

      10       the inmate, where they're supposed to be housed

      11       properly.

      12       Q.       Okay.   What does OOC stand for?

      13       A.       Shoot, I can't remember.

      14       Q.       Is it associated with the people that put

      15       together the move list?

      16       A.       Yeah.   I think it's order of commitment, but

      17       I'm not sure.      It's been so long, so --

      18       Q.       For an inmate that had been incarcerated at

      19       LMDC for a period of time and then was put on a move

      20       list, is it -- are you telling us that there would

      21       need to be verifica -- not -- let me rephrase that.

      22                You told us that the staff assigned to the

      23       move list are on the rear -- the rear part of the

      24       first floor for -- rear part of the first floor of

      25       the jail.     All right.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 88 of 139 PageID #:
                                     4282
                                                                                 88


       1       A.       Yes, sir.

       2       Q.       All right.     Those individuals, they determine

       3       assignments, cell assignments for inmates after they

       4       come back from arraignment court if they're going to

       5       stay in custody?

       6       A.       Yeah, or if it's just house them in

       7       disciplinary or whatever, they're responsible for

       8       that.

       9       Q.       Okay.   So they would -- they would have the

      10       responsibility of adding people to the move list,

      11       say, that were being written up for disciplinary

      12       reasons.

      13       A.       If they receive the call, yes, they are.

      14       Q.       All right.     The individuals that receive that

      15       call, where -- what's the next department that they

      16       contact to make the move of that inmate a reality?

      17       A.       Who's that?     Who are you asking to make that

      18       call to have that move done?           Who's going to make

      19       that call?

      20       Q.       Yeah.

      21       A.       That would be like this right here.            It's the

      22       lieutenant.      Lieutenant called to let the inmate --

      23       let us know that the inmate needed to be moved back

      24       to the main jail complex.

      25       Q.       So when the lieutenant makes the call saying,



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 89 of 139 PageID #:
                                     4283
                                                                                 89


       1       we're going to move this inmate back for whatever

       2       the reasons were, disciplinary or otherwise, who

       3       does -- who does the lieutenant communicate with?

       4       A.       Rear.

       5       Q.       All right.     And would it be an individual on

       6       rear security?       Is that right?      Rear security?

       7       A.       Yes, sir.

       8       Q.       Would it be an individual on rear security

       9       that makes the entry into XJail about that?

      10       A.       Yeah.   Looks like that would've been James

      11       Cox on that day.

      12       Q.       Now, we've previously taken the deposition of

      13       Mr. Cox, and he told us in his deposition that he

      14       had contacted, he made a phone call down to medical

      15       and talked to Nurse Brown to alert her as to the

      16       request to move Mr. Troutman into a single cell.

      17                If that is an accurate reflection of his

      18       testimony, would the entry here on Deposition

      19       Exhibit Number 3, would that be similar to the

      20       testimony that he gave us?

      21       A.       Says, "Inmate moved to H5 dorm 9 pending

      22       disciplinary.      Notified Nurse Brown of single cell

      23       use and waiting to hear back from her on medical on

      24       that."

      25                So it doesn't make sense to me, so I don't --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 90 of 139 PageID #:
                                     4284
                                                                                 90


       1       my thing is if an inmate is moved to H5 dorm 9

       2       pending disciplinary, why -- if -- I can't tell you

       3       why he did what he did.         I don't have a clue.

       4                Because when I read this, it says that the

       5       inmate's already been moved and -- but my question

       6       is why -- then why are you calling medical and

       7       waiting on them to respond if you -- the inmate

       8       shouldn't have been moved into a single cell.                I

       9       just don't -- I don't understand what he did.                Maybe

      10       he's -- it's his words.         I don't know.

      11       Q.       Well, his testimony when we took his

      12       deposition is that before the inmate was moved, he

      13       called down to medical, had a conversation with

      14       Nurse Brown, told Nurse Brown that Mr. Troutman was

      15       going to be moved, and he asked for her to

      16       communicate the fact that he was planning to be

      17       moved to mental health.         All right?

      18                MS. O'REILLY:      Objection.

      19                MR. OGBURN:     Objection.

      20                MS. O'REILLY:      Form.    Mischaracterizes.

      21       Q.       Nurse Brown testified that she remembers

      22       receiving the communication from Classification

      23       Interviewer Cox, and that she wrote that information

      24       on a Post-It note and put it on the computer screen

      25       of -- in the mental health office.             All right?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 91 of 139 PageID #:
                                     4285
                                                                                 91


       1                MS. O'REILLY:      Objection.     Same.

       2       Q.       Ultimately the clearance from mental health,

       3       there was not -- well, let me rephrase that.

       4                Mr. Cox testified that he did not receive

       5       word back from mental health --

       6                MR. OGBURN:     Objection.

       7       Q.       -- regarding Inmate Troutman as to the

       8       propriety of moving him into a single cell.

       9                MR. OGBURN:     Objection, form.

      10       Q.       With those three statements, the proof

      11       showing those three statements, do you see a -- do

      12       you see a problem in that situation?

      13                MR. OGBURN:     Objection to form.

      14       Q.       Go ahead and answer, if you can.

      15       A.       Yes.

      16       Q.       What is the problem?

      17       A.       You have to clear the inmate prior to the

      18       inmate being put into a single cell.

      19       Q.       Say that again, 'cause you were mumbling a

      20       little bit.

      21       A.       You have to clear the inmate prior, through

      22       medical, prior to the inmate being put into a single

      23       cell.

      24       Q.       Okay.   When you say "you have to clear," what

      25       do you mean by that?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 92 of 139 PageID #:
                                     4286
                                                                                 92


       1       A.       That you have to contact medical, medical has

       2       to contact you back and say this inmate is cleared

       3       for a single cell.

       4       Q.       Okay.   The you is -- when you say the you,

       5       Y-O-U in that, what are you talking about?

       6       A.       Meaning classification.

       7       Q.       All right.

       8       A.       Housing a person.

       9       Q.       If classification, the housing person,

      10       doesn't get the affirmative clearance and it's not

      11       followed up on, does that present a problem in your

      12       mind based upon your experience as the

      13       classification coordinator?

      14                MR. OGBURN:     Objection to form.

      15       A.       Yes.

      16       Q.       Mr. Cox testified in his deposition that he

      17       was hired on into his position about six months

      18       after the email, as shown in Deposition Exhibit

      19       Number 1, was sent out, and he did not see that

      20       email.

      21                MR. OGBURN:     Objection, form, foundation.

      22       This witness wasn't at corrections during that time

      23       period.

      24                MR. SIMON:     That's fine.

      25       Q.       Mr. Cox -- Mr. Cox says he didn't see that



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 93 of 139 PageID #:
                                     4287
                                                                                 93


       1       email.     Do you have an explanation why -- if he was

       2       hired on six months after the email as demonstrated

       3       in Deposition Exhibit 1 was sent out by you, do you

       4       have an explanation why he didn't see it?

       5       A.       If he came after the fact and wasn't in

       6       classification -- in the listing, which right here

       7       clearly states Metro Corrections Class, if he wasn't

       8       in that listing, he wouldn't have received that

       9       email.     I don't know if he was or wasn't.

      10       Q.       Would you have the expec -- let me restate

      11       that.

      12                As classification coordinator, during the

      13       time that you were classification coordinator, would

      14       it be your expectation that all individuals in that

      15       position as classification interviewer receive that

      16       directive in that email even if they're hired on

      17       afterward.

      18       A.       Yes.

      19       Q.       How could that have been accomplished?

      20       A.       Well, just reading what he wrote here, I

      21       don't -- I don't -- I can't speak for Mr. Cox, but,

      22       "Inmate moved to H5 dorm 9 pending disciplinary,

      23       notified Nurse Brown for a single cell use and

      24       waiting to hear back from medical on that."

      25                If he didn't know, why would he make the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 94 of 139 PageID #:
                                     4288
                                                                                 94


       1       initial call to medical, and why would he say, "I'm

       2       waiting to hear back on that" if he didn't -- if he

       3       didn't know that he was supposed to get that

       4       clearance?       It doesn't make sense.

       5                So evidently I'm not -- I don't know, but to

       6       me when I read this, it seems like he understood

       7       what was going -- going on.           But I can't -- I wasn't

       8       his training officer, so I can't say what he was

       9       trained to do.

      10                Now, they are supposed to be trained this

      11       way, this is a common practice.            We do -- we do

      12       this -- we do these type of moves every day all day,

      13       so if he had been working there any time at all, he

      14       would've known, to me if --

      15       Q.       He would've known?

      16       A.       How to be trained.

      17       Q.       Okay.    He would've known what?

      18       A.       The practice of that inmates have to be

      19       cleared prior to going into a single cell.

      20       Q.       And how do they know inmates have been

      21       cleared?     How would a classification officer know

      22       that an inmate had been cleared?

      23       A.       Because you make this phone call right here

      24       to medical and you wait for then to contact you

      25       back, and that's what he said he was doing, but the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 95 of 139 PageID #:
                                     4289
                                                                                 95


       1       inmate was moved.        It was -- it was just a step --

       2       he was a step ahead of himself.

       3       Q.       What would your expectations be for a

       4       classification interviewer in that position to do if

       5       he was still waiting to hear back from medical?

       6       A.       Make another call and document that another

       7       call had been made, and let that -- let that

       8       supervisor, whoever called you, to know to have that

       9       inmate moved that you're still waiting on medical so

      10       they can push from their end, you're pushing from

      11       your end, and it gets done a lot quicker.

      12       Q.       In a situation in which a follow-up call that

      13       you're talking about in your answer is not made and

      14       an inmate is moved, what's your opinion about that?

      15       Does that create a risk --

      16                MR. OGBURN:     Objection, form.

      17       Q.       -- to the inmate?

      18       A.       Inmate wouldn't be moved.         If I was running

      19       the floor, wouldn't -- inmate would not be moved.                 I

      20       couldn't answer -- I just wouldn't move the inmate.

      21       Q.       All right.     But moving -- strike that.

      22                An inmate being moved without getting

      23       affirmative clearance from medical, would that be

      24       consistent or inconsistent with the training of a

      25       classification interviewer when you were there at



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 96 of 139 PageID #:
                                     4290
                                                                                 96


       1       corrections?

       2       A.       Yes, it should've been the training that you

       3       have to have clearance prior to moving any inmate to

       4       a single cell.

       5       Q.       The directive in Deposition Exhibit Number 1

       6       is or is not a change in the trained practice of

       7       classification when you were there?

       8       A.       Well, I don't understand the question.

       9       Q.       Okay.   Let me restate it.

      10                You've just given us the testimony about you

      11       need an affirmative answer from medical before an

      12       inmate in that position should be moved; is that

      13       right?

      14       A.       That is correct.

      15       Q.       All right.     And this email, does it say --

      16       when you boil it down, does it say anything

      17       different than that?

      18       A.       It does not.     Says just that.

      19       Q.       So the -- would it be a fair statement to say

      20       that the email doesn't really change the established

      21       practice of corrections for moving inmates into a

      22       single cell?

      23       A.       Doesn't change at all.        Just change -- well,

      24       it chan -- only thing it changes is where -- who

      25       takes the phone call on that move.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 97 of 139 PageID #:
                                     4291
                                                                                 97


       1       Q.       And whose responsibility is it to receive the

       2       clearance before that inmate is moved?

       3       A.       The office -- the classification person that

       4       made the phone -- initial phone call.

       5       Q.       When an individual is hired into that

       6       position as classification interviewer, what

       7       training does that person receive?

       8       A.       At the time it was Steve Flener, they have a

       9       training packet that they have to fill out, and that

      10       training packet goes through not only policies and

      11       procedures, but you also have to do on-the-job

      12       training.

      13       Q.       And during the course of their training on

      14       the job and also classroom training, would they

      15       be -- would they become familiarized with the

      16       physical setup of the jail and all the jail

      17       facilities?

      18       A.       Yes.

      19       Q.       All right.     So that would include CCC?          Would

      20       that include CCC?

      21       A.       Yes.

      22       Q.       Would that include the main jail complex?

      23       A.       Yes.

      24       Q.       Would that include the single cells that are

      25       located on the fifth and sixth floor of the main



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 98 of 139 PageID #:
                                     4292
                                                                                 98


       1       jail complex?

       2       A.       Yeah.

       3       Q.       So the --

       4       A.       Yes.

       5       Q.       Would a classification interviewer be

       6       familiar with how those single cells are set up?

       7       A.       Yes.

       8       Q.       Okay.   And would a classification interviewer

       9       be familiar with the different types of doors to

      10       each of the single cells?

      11       A.       They might not know to pay attention to them

      12       when they're seeing them.          Single cells are the same

      13       in rear security, which as I've shown you right

      14       here, which is right here along this wall.

      15                Single cell -- so classification has a visual

      16       sight of what a single cell looks like on a

      17       day-to-day basis.        The only difference is there is

      18       no windows here.

      19       Q.       Would it be normal for a classification

      20       interviewer during his or her training to be taken

      21       up on the floors to see the physical layout?

      22       A.       Sometimes, yes.      It's -- the floors --

      23       there's two -- like I was telling you, there's

      24       different kinds of classification.             There's floor

      25       classification which work on each floor every day,



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 99 of 139 PageID #:
                                     4293
                                                                                 99


       1       there's -- that work a 9:00 to 5:00 on those floors.

       2       They're responsible for the inmates on those floors.

       3                Booking floor personnel that work down here

       4       are not responsible for inmates on the floor.

       5       They're responsible for the inmates that are in

       6       fresh arrest.

       7       Q.       Okay.   I think we're up to 4.

       8                (Ernst Deposition Exhibit 4 was marked for

       9       identification and is filed with this transcript.)

      10       Q.       Let's see.     Mr. Ernst, I'm going to show you

      11       what I've marked as Deposition Exhibit 4.               That

      12       appears to be a Louisville Metro Department of

      13       Corrections form.        Go ahead and look at that and

      14       tell me if you are familiar with this type of

      15       document.

      16       A.       It's a no bars alert list.         It's a printout

      17       of just the alerts of no bars.

      18       Q.       Now, would this have been the list that you

      19       instituted while you were there at corrections?

      20       A.       Yeah.   We -- I -- all we instituted, once

      21       you -- we've made this no -- the no bars alert that

      22       we put in the computer, it generated -- the computer

      23       generates this list.

      24       Q.       And is this something that the computer can

      25       generate for any particular day?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 100 of 139 PageID #:
                                     4294
                                                                                100


       1        A.       Yes.

       2        Q.       Now, how does an individual inmate get his

       3        name added onto this no bars single cell list?

       4        A.       It's a dropdown box.       You have to go into the

       5        computer and click on it.         Classification personnel

       6        would have to do that.

       7        Q.       And how would other individuals in the

       8        Corrections Department know that an individual

       9        inmate is on this list?

      10        A.       It's a flashing alert on the main screen.

      11        Q.       So the flashing alert on the screen, that

      12        would be -- that would come up and that would be

      13        something that anyone that accessed XJail would see

      14        if they put the inmate's name in?

      15        A.       Yes.

      16        Q.       All right.    So that's available to

      17        corrections officers on the floor?            On different

      18        floors, I should say.

      19        A.       Uh-huh.

      20        Q.       Yes?

      21        A.       Yes.

      22        Q.       All right.    And that would be available to

      23        both medical and mental health personnel?

      24        A.       Yes.

      25        Q.       The actual entry would be done by a



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 101 of 139 PageID #:
                                     4295
                                                                                101


       1        classification officer or interviewer?             Or who in

       2        classification would actually make that entry?

       3        A.       That they're on --

       4        Q.       That they're on this list.

       5        A.       Any classification that have -- deal with an

       6        inmate that had a threat of suicide or a threat of

       7        bodily harm or anything like that, they just go in

       8        and click a box.

       9        Q.       Now, the directive that goes to that

      10        individual to click on that box comes from whom?

      11        A.       Who -- if -- whoever calls classification

      12        lets us know that this inmate had a -- had either an

      13        attempt -- there's a different one, there's attempt

      14        and there's a threat, the threat -- the threatening

      15        of, but it all has to be reviewed by the same unit,

      16        single cell management unit.

      17        Q.       All right.    And that's the -- like the no

      18        bars --

      19        A.       Right.

      20        Q.       -- alert committee --

      21        A.       Right.

      22        Q.       -- that you referred to earlier?

      23                 Okay.    Well, take us, if you would, from when

      24        you have a meeting with that committee and what has

      25        to happen when the folks on that committee make a



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 102 of 139 PageID #:
                                     4296
                                                                                102


       1        decision up until the time that a proper person

       2        clicks on the dropdown box and puts that inmate's

       3        name on this list.

       4        A.       Once an inmate's name's on this list, the

       5        only way it can come off is through that committee.

       6        Okay?    So we don't really put them on the list.             We

       7        just -- we are the ones that maintain the list, keep

       8        track of what this inmate's been through, and keep

       9        up with mental health and medical, keep us advised

      10        of if there's any change in his situation, if

      11        he's -- and then they tell us about it, we talk

      12        about it, "Look, the inmate's never had an attempt

      13        before, it's -- it was tissue paper that he put

      14        around his neck, he's not really a threat," we all

      15        agree that this inmate should be taken off of --

      16        that's -- that -- the meeting goes similar to that.

      17                 All the information is obtained through David

      18        Puckett, who is the floor supervisor single cell

      19        management, and he would get that information from

      20        the meetings, and we would all sit down, observe it.

      21        He would talk to mental health prior to the meeting,

      22        mental health will be there.

      23        Q.       Let me use Deposition Exhibit 4, which is

      24        right in front of you, Mr. Ernst, as an example.

      25        Mr. Joseph Cambron is the name of an inmate who is



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 103 of 139 PageID #:
                                     4297
                                                                                103


       1        the first name on this list.

       2        A.       Uh-huh.

       3        Q.       And it's on -- the date of this report is for

       4        November 24th of 2015.

       5        A.       Correct.

       6        Q.       All right.     Now, there's an entry next to

       7        Mr. Cambron's name, there's a number of entries, one

       8        is his inmate number, right?

       9        A.       Correct.

      10        Q.       The other would be -- it says cell/bed,

      11        that's his housing assignment?

      12        A.       Yeah.

      13        Q.       And then after that is start date.

      14        A.       Correct.

      15        Q.       All right.     So what determines his start

      16        date?

      17        A.       The date he was put into a single cell.

      18        Q.       And --

      19        A.       On no bars alert.

      20        Q.       Okay.

      21        A.       Okay?

      22        Q.       Well, right.     Well, go back.      'Cause it isn't

      23        the day that he got put in a single cell, is it?

      24        A.       No.     They get put in a single cell, it's the

      25        date the alert was added.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 104 of 139 PageID #:
                                     4298
                                                                                104


       1        Q.       All right.     So -- 'cause the alert's for the

       2        purpose of keeping them out of a single cell with

       3        bars, correct?

       4        A.       Correct.     Correct.

       5        Q.       So in Mr. Cambron's case, the -- we were

       6        provided information by corrections indicating that

       7        Mr. Cambron made a suicide attempt on the fifth

       8        floor in a single cell on October 8th of 2014.               All

       9        right?

      10        A.       Uh-huh.

      11                 MR. OGBURN:     Objection, form.

      12        Q.       So if that is accurate, the next day would be

      13        the daily review?       Would be the extraordinary

      14        incident review?       Is that the right terminology?

      15        A.       You're talking about briefing.

      16        Q.       Briefing.     Morning briefing.

      17        A.       Yes.   If it was a -- if it was a serious

      18        attempt, it would be brought up, it would be

      19        addressed.      We actually address them all.          Anything

      20        that goes on an incident report is what we review.

      21        Extraordinary incident reports is what we review

      22        every day.

      23        Q.       If the proof in this case showed in the case

      24        of Joseph Cambron that he made a suicide attempt in

      25        corrections on October 8th of 2014, would you expect



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 105 of 139 PageID #:
                                     4299
                                                                                105


       1        that incident to be discussed at the daily briefing?

       2        A.       It would be.

       3        Q.       And as a result of the discussion at the

       4        daily briefing, would it be possible to add

       5        Mr. Cambron onto the inmate alert report for no bars

       6        of single cell?

       7        A.       It could be, yes.

       8        Q.       And coming out of the daily briefing, who

       9        would be the individual with the responsibility of

      10        making sure that the inmate alert report was updated

      11        to include an inmate that would be in that category?

      12        A.       The majority of the time the inmate was

      13        already -- if he was on a no bars alert, he's

      14        automatically added.        So if that alert is added,

      15        he's immediately added to the list.

      16        Q.       Okay.   Who says, "We're adding them to the

      17        list"?     Who decides that?

      18        A.       It's automatically decided anytime there's an

      19        incident of an attempt or a -- or a verbal al --

      20        it's automatic.      So there's -- it's done through --

      21        it could be anybody.        Could be classification, could

      22        be an officer who received that, and they notify us

      23        and we put the alert on.         Immediately.

      24        Q.       In the case of an inmate that is moved into

      25        observation one, would that individual be placed on



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 106 of 139 PageID #:
                                     4300
                                                                                106


       1        the no bars alert list?

       2        A.       Be moved into observation one for what

       3        reason?

       4        Q.       For a suicide attempt.

       5        A.       Yes.    It's automatic.

       6        Q.       Okay.    I'm going to show you two exhibits.

       7        The first one I'm going to mark as Exhibit 5, and

       8        the next one I'm going to mark as Exhibit 6.               Take a

       9        look at both of these and then I'll ask you some

      10        questions about them.

      11                 (Ernst Deposition Exhibits 5 and 6 were

      12        marked for identification and are filed with this

      13        transcript.)

      14                 MS. SULLIVAN:     Do you have another copy of

      15        Exhibit 6?

      16                 MR. SIMON:    Yeah, here.

      17        A.       Okay.

      18        Q.       Deposition Exhibit 5 is what?

      19        A.       It is an incident -- the incident report on

      20        what was -- happened to Inmate Troutman.

      21        Q.       And that was -- that would be an entry by

      22        Sergeant Schmitt?

      23        A.       Yeah.    Schmitt, number 356, and this was done

      24        by Vanover 871.

      25        Q.       All right.    Are you personally familiar with



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 107 of 139 PageID #:
                                     4301
                                                                                107


       1        Sergeant Schmitt?

       2        A.       No.

       3        Q.       All right.    And what Sergeant Schmitt wrote

       4        down in the narrative, that is -- does that find its

       5        way into XJail?

       6        A.       Say that again?

       7        Q.       Well, let me rephrase it.

       8                 Sergeant Schmitt's narrative on Deposition

       9        Exhibit 5, would that narrative be found in XJail?

      10        A.       Yes.

      11        Q.       All right.    And would it be found under Mr.

      12        Troutman's information?

      13        A.       Shoot, I -- be found under Troutman's -- it

      14        would have to be -- this would have to be called in.

      15        The incident reports don't -- aren't shown to

      16        everyone.

      17        Q.       Okay.

      18        A.       This would've had to been called in.           In

      19        reading this, there's no notification of

      20        classification staff being notified on either piece,

      21        which is supposed to be there normally.             It tells

      22        who they notify so that we can get that alert in

      23        there.

      24        Q.       All right.    Well, let me ask the question

      25        this way:       A corrections officer observes an



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 108 of 139 PageID #:
                                     4302
                                                                                108


       1        incident similar to the -- an incident that is

       2        described in Deposition Exhibit 5 by Sergeant

       3        Schmitt.     What steps does the corrections officer

       4        have to take in order to create this narrative?

       5        A.       You mean entered as far as in XJail?

       6        Q.       Yeah.

       7        A.       He starts -- he starts the EI report, which

       8        is the Extraordinary Incident Report.             He'd have to

       9        start it, and he's responsible for starting it not

      10        only for himself, but for the officer as well,

      11        'cause that has to be done through a sergeant.               You

      12        just can't start your own incident report.

      13        Q.       All right.    So would each individual

      14        officer -- strike that.         Let me rephrase it.

      15                 If you have an incident similar to the one

      16        that's described by Sergeant Schmitt in Deposition

      17        Exhibit 5, would it be standard operating procedure

      18        for the sergeant to request the other corrections

      19        officers that observed this incident to document it?

      20        A.       Yeah.   Anything -- any -- whoever was

      21        involved in -- as far as I'm concerned, when I was

      22        an officer, I can only tell you what I know, anybody

      23        who was there has to do a report.           Whether you came

      24        in late or came in -- or just walked by it, you're

      25        responsible for an EI report.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 109 of 139 PageID #:
                                     4303
                                                                                109


       1        Q.       All right.    And in Deposition Exhibit Number

       2        6, is that the type of report that would be

       3        documented by a corrections officer?

       4        A.       Yes.

       5        Q.       And these narratives, both by the supervisor

       6        sergeant and by the officer, do they find their

       7        way -- well, strike that.

       8                 Do these reports and narratives by the

       9        corrections officer and the sergeant, they are --

      10        are they incorporated into XJail?

      11        A.       Yes.    These are -- once you save this, it's

      12        automatically in XJail, then it -- which prints out

      13        on the daily briefing report.

      14                 MR. SIMON:    What are we up to?        Seven?

      15        Q.       I'm going to show you what I've marked

      16        Deposition Exhibit Number 7, and that consists of

      17        five pages.      I'll ask you to review that.

      18                 (Ernst Deposition Exhibit 7 was marked for

      19        identification and is filed with this transcript.)

      20        A.       Okay.

      21        Q.       What is Deposition Exhibit 7?         It's copies of

      22        emails, but what is it?

      23        A.       Let's see.    It's the move list.        It's a copy

      24        of a move list on that one.

      25        Q.       All right.    Well, let's go through -- we'll



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 110 of 139 PageID #:
                                     4304
                                                                                110


       1        go through that page by page in a second.

       2                 Let me ask you this:       On page 1 of Deposition

       3        Exhibit 7, this would indicate, when we printed it

       4        out, that it's an email from you that was sent to

       5        your boss Mr. Baker, and Mr. Flener and Mr. Puckett

       6        were copied, but it was sent on Wednesday,

       7        November 25th, 2015, at 6:58 a.m.

       8        A.       Uh-huh.

       9        Q.       All right?

      10        A.       Uh-huh.

      11        Q.       Now, when I was asking you about how long you

      12        were at corrections, I wrote down, and I think I was

      13        asking you questions, that you thought you were --

      14        ended your time at corrections in March of 2015, and

      15        this is obviously later.

      16        A.       Yeah, it was March of '16.

      17        Q.       Okay.     Thanks.

      18        A.       No problem.

      19        Q.       'Cause I was -- I was really confused.

      20        A.       Yeah, it's two -- two years now.

      21        Q.       Okay.     No problem.   All right.

      22                 So if you had said earlier in your deposition

      23        that your end date in -- or ending month as an

      24        employee at LMDC and particularly as classification

      25        coordinator, the correct answer is, "I left in March



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 111 of 139 PageID #:
                                     4305
                                                                                111


       1        of 2016."

       2        A.       That is correct.

       3        Q.       Okay.     So if we go back a little bit to my

       4        previous questions about some specific inmate

       5        suicides --

       6        A.       Uh-huh.

       7        Q.       -- when we talked about James Ashby was an

       8        inmate that committed suicide on the sixth floor in

       9        a single cell in the jail complex on October 4th of

      10        2015, you still would've been there.

      11        A.       Yeah.

      12        Q.       Okay.     Do you have any memory of Ashby?

      13        A.       I do not.

      14        Q.       Or Ashby's suicide?

      15        A.       Uh-uh.

      16        Q.       Okay.     And then Mr. Troutman's attempt on the

      17        13th of November of 2015, you were still at

      18        corrections.

      19        A.       Yes.

      20        Q.       And that attempt is what's indicated in --

      21        well, there's a narrative by the officers regarding

      22        that attempt in Deposition Exhibits 5 and 6?

      23        A.       This one, yes, 5 and 6.

      24        Q.       And then Mr. Troutman's second suicide

      25        attempt that was successful was on 11-24-15.               Again,



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 112 of 139 PageID #:
                                     4306
                                                                                112


       1        you were still employed at corrections at that time?

       2        A.       I was.

       3        Q.       The emails that are basically printed out and

       4        photocopied in Deposition Exhibit 7, these emails,

       5        were they sent before or after Mr. Troutman's second

       6        attempt on November 24th of 2015?

       7        A.       It was sent November 25th, so would've been

       8        the day before.      It would've been briefing update.

       9        6:58 a.m., so that's the briefing for the next day.

      10        That's the info that's sent to them.

      11        Q.       So why is it that these emails were sent by

      12        you?    'Cause they're a series of emails to --

      13        A.       To notify -- so when Martin Baker went into

      14        briefing, he had a -- he could explain the -- how

      15        the -- how the whole situation came through, that he

      16        had all his information there.

      17        Q.       Well, let's go through these.         And it looks

      18        like -- just the way they printed out, they're like

      19        bass ackwards chronologically.           You got the more

      20        recent email on page 1 and the more remote -- the

      21        earlier emails on the other pages.            That look right?

      22        A.       Yeah, this -- Number 5, I didn't -- I have --

      23        that's not from me.

      24        Q.       Well, let me ask you this:         On page 4 of

      25        Deposition Exhibit 7 --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 113 of 139 PageID #:
                                     4307
                                                                                113


       1        A.       Neither is Number 4.        That's not from me,

       2        either.     That's from Sergeant Goff.

       3        Q.       All right.        Do you know who Sergeant Goff is?

       4        A.       I do know Sergeant Goff.

       5        Q.       Okay.     Who is he?

       6        A.       Sergeant at the jail, main jail complex.

       7        Q.       Okay.     Well, based upon your experience as

       8        both a corrections officer and a -- and

       9        classification supervisor, the information that's on

      10        page 5 of this exhibit, what would that information

      11        be?

      12        A.       That's the exact ECI report from when

      13        Charles -- Mr. Troutman had committed sui --

      14        successfully committed suicide.

      15        Q.       Now, going to page 2 of these photocopies,

      16        there appears to be a heading under Forward:

      17        Suicide Attempt from you to Mr. Baker?

      18        A.       Uh-huh.

      19        Q.       All right.        And if the information on page 3

      20        and the top part -- well, strike that.

      21                 Would the information that's depicted on page

      22        3 and the top part of page 4 of this exhibit, would

      23        that be part of the email that you had sent to Mr.

      24        Baker?

      25        A.       Sure.     Yeah.     Looks like it is, yeah.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 114 of 139 PageID #:
                                     4308
                                                                                114


       1        Q.       Okay.   My printer ran out of colored ink

       2        before I could make too many copies, so you and

       3        counsel have the color copies.           So what are

       4        these -- 'cause we're looking at what appears to be

       5        screen shots of XJail entries.           Is that what they

       6        are?

       7        A.       Yeah.   This is just the inmate's notes in the

       8        inmate -- under the inmate's name.            It shows -- this

       9        just shows an inmate movement and who did it in our

      10        area.    This is to let Mr. Baker know who was

      11        responsible for what, when he was moved to J2 1OBS

      12        and why, that tells that.

      13                 This one -- next one tells James Cox moved

      14        the inmate per Nurse Brown, but did not get

      15        clearance.

      16                 And this tells when the initial -- on page 4

      17        tells when the initial incident happened, and then

      18        it just goes through.        It is backwards.       It goes

      19        through and lets him know exactly what happened and

      20        how it happened, so -- that just gets him prepared

      21        for his morning briefing.

      22        Q.       Very good.    I still want to ask you some

      23        questions about that.

      24        A.       Sure.

      25        Q.       So let's look on -- let's go to page 4 of



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 115 of 139 PageID #:
                                     4309
                                                                                115


       1        this exhibit.

       2        A.       Sure.

       3        Q.       And as I said, you've got a color copy and

       4        counsel have a color copy.         On the screen shot,

       5        which is at the top of page 4, this is a screen shot

       6        of like the XJail screen?

       7        A.       Uh-huh.

       8        Q.       All right.     And if this is contained in an

       9        email that you sent to Mr. Baker, would you have

      10        created this screen shot?

      11        A.       Yeah.     It's cut and paste.

      12        Q.       So basically you could take a -- you could

      13        take a screen shot of the XJail screen that you have

      14        in front of you in your office?

      15        A.       No, I use a -- the cut and paste.           What is it

      16        called?     Scissors.

      17        Q.       Okay.

      18        A.       Just scissors.

      19        Q.       Well, basically you bring Troutman's XJail

      20        records up on your computer screen, right?

      21        A.       Uh-huh.

      22        Q.       All right.     And you use the cut and paste,

      23        whatever, mechanism, and then you incorporate it

      24        into the email.

      25        A.       Right.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 116 of 139 PageID #:
                                     4310
                                                                                116


       1        Q.       All right.     And you have the ability to see

       2        and reproduce the XJail information in living color,

       3        right?

       4        A.       Correct.

       5        Q.       All right.     Now, at the top of the page on

       6        Exhibit 4, it says alerts - = H.

       7        A.       Correct.

       8        Q.       What does that mean?

       9        A.       I couldn't -- I don't remember what the H

      10        means, but this was -- all these show that the

      11        inmate was not on no bars at the time that this was

      12        cut and snapped.       So just like -- he was not on a no

      13        bars alert at this time.         That's all it shows.        H, I

      14        don't know what the H stands for, and I have to pull

      15        up IMS to see.

      16        Q.       All right.     Who's IMS?

      17        A.       I mean XJail.     Old IMS.

      18        Q.       Okay.     So the -- even though it says alerts

      19        in yellow --

      20        A.       Uh-huh.

      21        Q.       -- what's your explanation for that?           You're

      22        say -- your testimony was he's not -- he, being

      23        Troutman, this inmate was not on a no bars --

      24        A.       Right.

      25        Q.       -- alert at that time.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 117 of 139 PageID #:
                                     4311
                                                                                117


       1        A.       Right.   He would not have been on a no bars

       2        alert, that's why it's not flashing red with a no

       3        bars.    It would say at the top no bars.

       4        Q.       All right.

       5        A.       And so --

       6        Q.       Go ahead.    Go ahead.     Tell me.     Go ahead.

       7        Continue.

       8        A.       But that's why Mr. Cox put him in a single

       9        cell, but we were wait -- we should've waited for

      10        the medical, but --

      11        Q.       So an individual that would be on the no bars

      12        inmate alert list that we have in Exhibit -- is that

      13        4?    Yes, Exhibit 4.     All right.      That would show in

      14        flashing red, alternating red and white or --

      15        A.       Yes, it's flashing red.

      16        Q.       Okay.

      17        A.       It would just show that there's an alert on

      18        this inmate that he cannot be housed, and I -- if

      19        I'm -- I don't remember correctly, but I think the

      20        system wouldn't allow you to move them unless -- I

      21        don't -- I don't -- can't remember.            I don't

      22        remember how the XJail -- we were trying to do

      23        something with that.        I don't remember if it's -- we

      24        set it up or not.

      25        Q.       All right.    Well, the purpose of having



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 118 of 139 PageID #:
                                     4312
                                                                                118


       1        flashing alerts on the XJail system is for what

       2        reason?

       3        A.       So that an inmate is not moved into a single

       4        cell in error.

       5        Q.       And that flashing alert would be available to

       6        both corrections officers and medical personnel in

       7        LMDC who accessed XJail.

       8                 MS. O'REILLY:     Objection, form, foundation.

       9        Q.       Or would that -- let me rephrase it.

      10                 Would that flashing alert be available to

      11        both corrections officers and medical personnel

      12        employed by Metro Government at LMDC during this

      13        time period?

      14                 MS. O'REILLY:     Same objection.

      15        A.       Anybody who accesses this inmate will see

      16        that -- that flashing.

      17        Q.       Now, on the screen shot that we have that's

      18        in color, would that alert be indicated anywhere

      19        else on that -- on that screen?

      20        A.       Well, as you can see, it's in every screen

      21        you pull up, it's there.         It's on all of them.

      22        Q.       Okay.   Well, some of your screen shots on --

      23        A.       Cut off at the top.

      24        Q.       -- this exhibit got cut off, but it's always

      25        there next to this little icon --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 119 of 139 PageID #:
                                     4313
                                                                                119


       1        A.       Right.

       2        Q.       -- for chat?     All right.

       3                 Now, on the left side of this screen shot

       4        there are some tabs?

       5        A.       Yeah.

       6        Q.       Okay.    What are -- what are the purpose of

       7        these tabs?

       8        A.       Just different things.        Commissary, which

       9        we -- which we don't use.         Booking and cell

      10        management we use.       Admin we don't use.        Admin uses

      11        that.     Just different things.       Search, favorites.

      12        We don't use favorites at all, anyway.             I don't know

      13        why it's there.

      14        Q.       And if you know, what is the mechanism that

      15        changes the alert status in that box from yellow to

      16        flashing red when an inmate is placed on the no

      17        bars --

      18        A.       You have to go into his classification part

      19        of his screen and click the no bars alert.

      20        Q.       And the directive for that entry in that

      21        change to XJail would come from whom?

      22        A.       Whoever received the call from the security

      23        or whoever's saying that the inmate had a previous

      24        attempt, if there wasn't one.

      25                 And this is the -- this is actually a copy of



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 120 of 139 PageID #:
                                     4314
                                                                                120


       1        the suicide attempt for that night, for the past

       2        24 hours, and the inmate wasn't on it.             That's what

       3        that -- copy of that is sent.

       4        Q.       All right.    You're referring to page 1 --

       5        A.       Page 1.

       6        Q.       -- of the -- of this?       I will --

       7                 MR. SIMON:    Well, let's go off record for a

       8        second.

       9                 (Recess from 4:00 p.m. to 4:15 p.m.)

      10        Q.       All right.    Mr. Ernst, on Deposition

      11        Exhibit 7, on the first page you had mentioned this

      12        move list.     What is the move list?         What is that?

      13        A.       That just shows the inmates that were put

      14        on -- in OBS and the entries that were made onto --

      15        going into observation.         I can't see the whole

      16        screen, so I don't know what else it says.

      17        Q.       Right.    We discussed off record that it

      18        was --

      19        A.       Oh, it shows --

      20        Q.       -- compressed, but --

      21        A.       It shows that the inmate was not on -- was

      22        cleared from OBS.       This is probably -- if you could

      23        see it, it may have the whole date of when this was

      24        and when the inmate was cleared maybe.             I don't

      25        know.     I can't see it.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 121 of 139 PageID #:
                                     4315
                                                                                121


       1        Q.       Okay.     If we're able to expand that email,

       2        then we'd be able to see it because the move list --

       3        well, the move -- the move list shows what?

       4        A.       Shows the people that were put in

       5        observation, in observation cells that day, and

       6        clearly he wasn't on OBS.

       7        Q.       Now, in your testimony as corrected, you

       8        said, you know, you were there until March of 2016.

       9        Troutman, his suicide was in November of 2015, and

      10        you testified that you prepared this email --

      11        A.       Yeah.     Yes.

      12        Q.       -- for the daily briefing?

      13        A.       For daily briefing for Mr. Baker.

      14        Q.       Do you have any memory of being present at

      15        that daily briefing regarding Mr. Troutman?

      16        A.       I do not.

      17        Q.       Do you have any memory of being present

      18        during the weekly no bars meeting in -- when Mr.

      19        Troutman's situation came up prior to his suicide?

      20        A.       No.     I don't even know what date that

      21        would've been on, 'cause his original -- it would've

      22        been right after his original attempt, and I think

      23        they took him off.        The only thing that -- if it

      24        was -- I don't know.        I don't -- honestly I couldn't

      25        tell you.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 122 of 139 PageID #:
                                     4316
                                                                                122


       1        Q.       Okay.     Well, let me break it down.        Do you

       2        have any memory of being at a weekly no bars meeting

       3        in which Mr. Troutman's situation was discussed

       4        prior to his second suicide attempt?

       5        A.       I could -- honestly I couldn't tell you if I

       6        was or wasn't there.        I don't have a clue.        'Cause

       7        he would've only been there -- most people that I

       8        remember that you brought up in the past are people

       9        that have been on that list for a long time or

      10        that -- I don't remember.         You'd think I would, but

      11        I don't.     Sorry.

      12        Q.       Now, in -- regarding your answer, the people

      13        that are brought up during the no bars weekly list,

      14        or weekly meeting, rather --

      15        A.       Uh-huh.

      16        Q.       -- what are you saying about the people that

      17        are --

      18        A.       They're on it all -- most of the people that

      19        are on it are on it regularly.           They're either

      20        reoccurring, revolving customers, revolving door

      21        customers that have been in and out of there and

      22        they're on that list all the time.

      23        Q.       When you participated in those meetings

      24        before Baker, Mr. Baker took your place --

      25        A.       I still -- I still ran them.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 123 of 139 PageID #:
                                     4317
                                                                                123


       1        Q.       Well, was there any particular time period or

       2        normal time period for the no bars weekly meetings?

       3        How long did those things last?

       4        A.       About an hour, two.       It depends.     Depends on

       5        how many people's on the list.           Some weeks we may

       6        have -- we review everybody that's in a single cell.

       7        It's called single cell management.            That's another

       8        meeting we have.       Okay?

       9        Q.       In addition to the no bar?

      10        A.       In addition to.       It's called single cell

      11        management.     We do that first and then we do the no

      12        bars after, so that we don't -- we can distinguish

      13        the two, keep them separate.          So we --

      14        Q.       Do they involve -- I'm sorry.         I didn't mean

      15        to cut you off.      Go ahead and finish.

      16        A.       So most of the time OBS are people that are

      17        on -- if they're on observation, they're on the

      18        medical walk, so that's on three.           The single cell

      19        management unit are the inmates that are on five and

      20        six.

      21                 We still review them if they come up and have

      22        had past suicide or anything like that, but most of

      23        the people that were -- that have been on the no

      24        bars are on medical walk under an observation cell.

      25        So we separate the two.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 124 of 139 PageID #:
                                     4318
                                                                                124


       1        Q.       So how often does the single cell management

       2        group --

       3        A.       Same.     Once a week.

       4        Q.       Once a week?

       5        A.       Same.

       6        Q.       Do they meet on the same date?

       7        A.       I do believe so, yes.

       8        Q.       Is that the same day -- I'm sorry.           Let me

       9        ask --

      10        A.       Wednes -- Tuesday or Wednesday.

      11        Q.       Wait, wait, wait.        Let me ask the question.

      12        A.       Yes, sir.

      13        Q.       Do they meet on the same day of the week as

      14        the single cell bars committee?

      15        A.       No bars alert.

      16        Q.       No bars alert committee or group?

      17        A.       Yes.    I think -- yes.      If it's still done the

      18        same.    We did it then.      Tuesday or Wednesday.

      19        Q.       And you saw on Exhibit -- I was looking for

      20        the inmate movement list.          There we go.     Deposition

      21        Exhibit 3 on --

      22        A.       Uh-huh.

      23        Q.       -- inmate movement list.        Based upon the

      24        entries of -- that are on Mr. Troutman's XJail

      25        records beginning on November 13th where they have



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 125 of 139 PageID #:
                                     4319
                                                                                125


       1        a -- there's the notation of a suicide attempt --

       2        A.       Yes.

       3        Q.       -- would you anticipate that Mr. Troutman

       4        would be an inmate that was talked about and

       5        considered during the single cell management

       6        meetings?

       7        A.       He would've been talked about -- unless -- if

       8        he was cleared immediately, he would've only been

       9        talked about once.

      10        Q.       What do you mean by immediately?

      11        A.       If they felt that this was not a serious

      12        attempt and felt that it was an attention grabber,

      13        that -- it's not my call, that would be mental

      14        health's call, but when we'd have a meeting about

      15        it, they would've said, "Hey, look, guys, we talked

      16        to the guy, it wasn't serious," you know, we would

      17        talk -- discuss it in the meeting, and if it wasn't,

      18        we'd take him off the no bars alert if he wanted to

      19        go.

      20                 'Cause he -- a lot of times they'll say,

      21        "Hey, man, I was just joking, I want to go to CCC.

      22        I didn't do nothing, I ain't trying to hurt myself."

      23        Q.       Is there a particular criteria or standards

      24        that you-all on the single cell management committee

      25        refer to in making a determination of whether or not



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 126 of 139 PageID #:
                                     4320
                                                                                126


       1        a suicide attempt was serious or not?

       2        A.       It's not based on us, it's based on -- 'cause

       3        we're not -- we're not trained to make that

       4        assumption.     So if an inmate says it, we

       5        automatically assume that's what he's saying, and

       6        then once mental health meet with them and they get

       7        their understanding of it, we make -- we make an

       8        educated guess, 'cause there is no -- if an inmate's

       9        going to -- if an inmate's going to attempt suicide,

      10        no matter how many preventions we put, if they

      11        really want to do it, they're going to do it.

      12        Q.       Well, what options do corrections officers

      13        and corrections staff have to prevent an inmate from

      14        committing self-harm and suicide?           What options do

      15        you have?

      16        A.       All we can do is what -- what they do, a

      17        30-minute walk-around, check them in those cells,

      18        and if we know for a fact that the inmate's a danger

      19        to himself, then we put an observation on him and

      20        train them to watch them 24 hours a day, and they

      21        sit right in front of that cell and they watch that

      22        inmate.

      23                 But if an inmate -- we've had inmates that

      24        have made attempts that have laid down on the bed

      25        and there is no windows, no bars, we don't put them



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 127 of 139 PageID #:
                                     4321
                                                                                127


       1        in a windows and bars, but they still make the

       2        attempt.     They just fall asleep on the -- on a piece

       3        of string trying to suffocate themselves while they

       4        sleep.

       5                 Or they take pills, they hoard pills, I catch

       6        inmates hoarding pills, and they can take them all

       7        in one night.       If you want to -- there's no true way

       8        to stop an inmate that really wants to hurt himself

       9        no matter how many -- how many different things we

      10        put into the system to try to stop it.

      11        Q.       But for a ligature hanging, okay, from a

      12        spot --

      13        A.       A window?

      14        Q.       From a window or a place on a wall.

      15        A.       Uh-huh.

      16        Q.       Okay.     In terms of protecting that inmate

      17        from himself, what can be done by corrections to

      18        prevent that from happening?

      19        A.       Just what we do, put these inmates on

      20        observation, speak with the inmates, have mental

      21        health check the inmates, and medical -- medical, we

      22        keep notes, every -- all the areas work as one, or

      23        try to, anyway.       I don't know how it is nowadays.

      24        Q.       Okay.

      25        A.       But we all try to work as one and try to do



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 128 of 139 PageID #:
                                     4322
                                                                                128


       1        the best we can to identify the problem, if there is

       2        one.    But, you know, not everything's -- not

       3        everything's preventable as much as we try.              But we

       4        do put one-on-one watchers on these inmates.

       5        Q.       Uh-huh.    Now, when a -- in Mr. Troutman's

       6        case, Mr. Troutman was released from observation --

       7        A.       Yes.

       8        Q.       -- and okayed or released to the general

       9        population.       In a situation like that, would it be

      10        reasonable, the way that LMDC was managed at that

      11        point in time in November of 2015, for him to be

      12        included in the single cell management committee?

      13        A.       Yes, for at least one, because right here, if

      14        it's documented in the EI report the inmate tried to

      15        hang himself on the booking floor --

      16        Q.       Uh-huh.

      17        A.       -- which it was, they automatically go on

      18        that list.       Okay?   So that --

      19        Q.       Is that the list to be reviewed by the

      20        committee?

      21        A.       By the committee.

      22        Q.       Okay.

      23        A.       And they would be reviewed, and looks like he

      24        was only reviewed once, 'cause I haven't seen any

      25        other paperwork showing where we reviewed him more



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 129 of 139 PageID #:
                                     4323
                                                                                129


       1        than once.

       2        Q.       Okay.   Where do you see him being reviewed?

       3        A.       It would've -- it would've had to be reviewed

       4        if there's an incident report regarding it.

       5        Q.       And do you know --

       6        A.       David Puckett should have an old list of

       7        that, and probably on it.

       8                 MR. SIMON:    All right.     I would ask,

       9        Mr. Ogburn, if you can check and see if Mr. Puckett

      10        has that list.

      11                 MR. OGBURN:    Send a written request for it.

      12                 MR. SIMON:    All right.

      13        A.       The retention's three years, so, yeah, he

      14        should still have it.

      15        Q.       Okay.   You told us just now that because of

      16        the attempt documented in XJail by Mr. Troutman on

      17        11-13 of 2015, he would automatically be reviewed by

      18        that group, the single cell management group?

      19        A.       By -- well, yes.      Daily briefing and -- daily

      20        briefing and -- not single cell management, but

      21        the --

      22        Q.       No bars alert.

      23        A.       No bars alert committee.

      24        Q.       No bars alert group.

      25        A.       Yeah.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 130 of 139 PageID #:
                                     4324
                                                                                130


       1        Q.       Okay.   Let me rephrase that, because I think

       2        I misstated that in my question.

       3                 Based upon the documentation you have in

       4        front of you, Deposition Exhibit 3, the entry on

       5        November 13th of 2015 for Troutman about the suicide

       6        attempt, you're telling us that he would

       7        automatically -- Troutman that is, he would

       8        automatically have been reviewed by the no bars

       9        alert committee?

      10        A.       Yeah, he can't leave this J2 1OBS cell

      11        without being reviewed by that committee.

      12        Q.       And that committee consists of both medical

      13        and corrections individual supervisors?

      14        A.       Mental health, all units, same -- yes.

      15        Q.       And the de -- the person or persons that make

      16        the decision on whether or not Troutman, in

      17        Troutman's case, 'cause he would automatically be

      18        reviewed by that committee, does one person have

      19        more authority than the other in -- one supervisor

      20        have more authority than the other in making that

      21        determination?

      22        A.       We ultimately rely on mental health's

      23        evaluation.

      24        Q.       And how do you receive that information?

      25        A.       They're at the meetings and they have the



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 131 of 139 PageID #:
                                     4325
                                                                                131


       1        documentation.      Before the meeting a list is sent

       2        out, and it's marked whether it's a -- what the

       3        issue is, whether it's an OBS, a suicide attempt or

       4        any other attempt, medical issue or whatever the

       5        issue may be for review prior to that meeting so

       6        that everybody can have their answers there.

       7        Q.       Are any notes taken at these meetings that

       8        are --

       9        A.       David Puckett is responsible for all the

      10        notes and all the documentation into the notes into

      11        XJail system.      He documents who's at the meeting and

      12        who -- and who attended and what decision was made.

      13                 MR. SIMON:    All right.     And I'll make that

      14        request, but I will, assuming you're telling me you

      15        want the plaintiff to put that in writing as to any

      16        notes from the no bars alert committee meeting?

      17                 MR. OGBURN:    Yeah, put that --

      18                 MR. SIMON:    I'll do that in writing.

      19        Q.       So what you're -- you're saying Mr. Puckett

      20        has the responsibility of, what, keeping notes --

      21        A.       He keeps the notes and updates the XJail.             He

      22        does both, on paper and XJail.

      23        Q.       All right.    So basically he's the person that

      24        directs somebody else to update the no bars inmate

      25        alert or he does it himself?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 132 of 139 PageID #:
                                     4326
                                                                                132


       1        A.       No, he does it himself.

       2        Q.       Okay.

       3        A.       He's fully responsible.

       4        Q.       All right.    So he gets into the system and

       5        he --

       6        A.       He takes the alert off if it needs to be

       7        taken off or updated if it needs to be updated.

       8        Q.       The same manner in which inmates are removed

       9        from the no bars single cell alert, is that -- is

      10        that based on the same type of protocol as you use

      11        to put somebody on it?

      12        A.       It is if -- but it also is -- can be up to a

      13        supervisor's discretion.         If I see an inmate's had

      14        15 attempts and the last one was more serious than

      15        the one before, I'll make an assumption just to put

      16        him on it just to review to make -- just for under

      17        cautious of errors, just to err on the side of

      18        caution.     I do that quite often when I was there.

      19        Q.       Is what you're telling us, though, is this

      20        like a group decision?

      21        A.       On -- the one that goes on the list?           No, I

      22        can -- I can make it on the booking floor.              If I'm

      23        there and an inmate's crying profusely and comes in,

      24        talks to me for something and says -- I can put him

      25        on the list.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 133 of 139 PageID #:
                                     4327
                                                                                133


       1        Q.       All right.    Well, how does it actually get

       2        done if in the --

       3        A.       I would do it immediately.         If it was -- if

       4        it was me, I would put it on and then I would put in

       5        the notes the inmate was distraught on the booking

       6        floor and what the situation may have been.

       7                 If I'm doing -- if I'm doing the

       8        classification, one of my staff's doing the

       9        classification and they -- they're looking it up and

      10        see that this -- last time the inmate was here he

      11        almost did a successful hang, but he was cleared

      12        later and then became a work aid and was a good guy

      13        and stayed in jail the whole time, she still might

      14        put -- that person still might refer to the

      15        supervisor and say, "Hey, Steve Flener, I need to

      16        put him on because -- just to check his -- how he's

      17        doing with this arrest."

      18                 He may not be doing good with this arrest.

      19                 Or if the guy comes back from court, guy just

      20        got 15 years and he's distraught, and records only

      21        notifies you if they get something serious, anything

      22        over 20, 30 years they start -- they worry and they

      23        start notifying you, but if it's a 10-year, 15-year

      24        sentence, nobody knows but this inmate.

      25        Q.       When it comes down to -- strike that.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 134 of 139 PageID #:
                                     4328
                                                                                134


       1                 Are you aware of any written policy that

       2        existed in corrections during this time period,

       3        November of 2015, that talked about or addressed the

       4        single cell management group meetings?

       5        A.       No.   They could've been in the works.           I

       6        don't know.     Like I said, it's been so long.

       7        Q.       Similarly, are you aware of any written

       8        policy within Metro Corrections regarding the no

       9        bars alert committee weekly meeting?

      10        A.       No.   Same.

      11        Q.       And are you aware of any written policies

      12        within Louisville Metro Corrections that set out the

      13        criteria for either placing an inmate on the no bars

      14        inmate alert list or removing him from it?

      15        A.       No policy, no.

      16        Q.       Are you aware of any written criteria for

      17        placing an inmate --

      18        A.       Just what I put out and -- just what I put

      19        out.

      20        Q.       And tell us what you put out.

      21        A.       Just the documentation that you provided here

      22        to tell --

      23        Q.       In the email --

      24        A.       In the email.

      25        Q.       -- in Exhibit Number 1?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 135 of 139 PageID #:
                                     4329
                                                                                135


       1        A.       Yeah.   There was probably -- prior to this I

       2        know there was more than this one, so -- but it

       3        would've been a long time ago, so -- when I -- when

       4        I first started over there and the reason we started

       5        keeping this documentation for this reason,

       6        documenting this kind of stuff.

       7        Q.       So you're saying you would've generated

       8        emails years prior to this January 2014 email?

       9        A.       Yeah.

      10        Q.       Okay.

      11        A.       Yes.

      12                 MR. SIMON:     Denis, I'll make the request for

      13        those if they're not included in the group of

      14        emails, and I'll put that in writing too.

      15                 All right.     If you-all will give me like

      16        three or four minutes, let me check with Miss

      17        Sullivan, make sure I've done everything I wanted to

      18        ask, then I'll get you out of here.

      19                 (Off-the-record discussion.)

      20                 MR. SIMON:     Mr. Ernst, thank you.        Those are

      21        all the questions I have.         Counsel may have some

      22        questions for you.

      23                 MR. OGBURN:     Mr. Ernst, I've got a couple

      24        questions for you.

      25                 THE WITNESS:     Yes, sir.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 136 of 139 PageID #:
                                     4330
                                                                                136


       1                                  EXAMINATION

       2        By Mr. Ogburn:

       3        Q.       If you look at that Exhibit 3 on the move

       4        list, regarding the move list.

       5        A.       Yes, sir.

       6        Q.       And if you look at 11-21-2015, Ashley Adams'

       7        note?

       8        A.       Yes.

       9        Q.       On that note she was -- she moved him to

      10        passive, and that would've been passive booking?

      11        A.       Yeah.

      12        Q.       And in passive booking where he was, that was

      13        a single cell; is that correct?

      14        A.       This says passive, but -- this says passive.

      15        Q.       Right.

      16        A.       They would've put -- if he would've went into

      17        a single cell back there, which he was on the -- he

      18        was on the booking floor for --

      19        Q.       He was on there for three days?

      20        A.       Yeah.    So that would've been -- he would've

      21        had to either be put back in general pop or in a

      22        single cell.      Yes.

      23        Q.       All right.

      24        A.       And if he receive -- received a write-up for

      25        fighting, he could -- but it says, "Placed on move



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 137 of 139 PageID #:
                                     4331
                                                                                137


       1        list to passive," so I don't know.            It doesn't tell

       2        me exactly.

       3        Q.       Okay.     But the only place to put someone in

       4        passive to keep them --

       5        A.       Is general pop in the dorm or single cell.

       6        Q.       Right.     But the -- okay.     But if the evidence

       7        shows that he was in a single cell, then he was in a

       8        single cell for three days prior to his move.

       9        A.       Yes.     Yeah.    That's the maximum they can --

      10        we try to keep them on the booking -- on the booking

      11        floor at all times, three days the max.

      12        Q.       And the PSU or -- it stands for Professional

      13        Standards Unit?

      14        A.       Yes.

      15        Q.       And that is the unit that does investigations

      16        in cases; is that correct?

      17        A.       Correct.

      18        Q.       All right.       And you would rely upon their

      19        investigation, their outcome if you had seen it; is

      20        that correct?

      21        A.       Yes.     Hopefully they went through all the

      22        facts, yeah.

      23        Q.       Okay.     And Martin Baker is your supervisor?

      24        A.       Yes.

      25        Q.       And had you seen it, would you rely upon his



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 138 of 139 PageID #:
                                     4332
                                                                                138


       1        testimony as well?

       2        A.       Yes.

       3                 MR. OGBURN:     Those are all the questions I

       4        have.

       5                 MS. O'REILLY:     I don't have any questions.

       6                 MR. SIMON:    No more questions.

       7                 (Deposition concluded at 4:40 p.m.)

       8                        *                *                  *

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-18 Filed 05/21/19 Page 139 of 139 PageID #:
                                     4333
                                                                                139


       1         STATE OF KENTUCKY           )
                                             )   SS.
       2         COUNTY OF JEFFERSON         )

       3                I, Tracy P. Lundergan, a Notary Public within

       4        and for the State at Large, my commission as such

       5        expiring 23 January 2021, do hereby certify that the

       6        foregoing deposition of KYLE ROBERT ERNST was taken

       7        before me at the time and place stated and for the

       8        purpose in the caption stated; that the witness was

       9        first duly sworn to tell the truth, the whole truth,

      10        and nothing but the truth, that the deposition was

      11        reduced by me to shorthand writing in the presence

      12        of the witness; that the foregoing is a full, true,

      13        and correct transcript of the said deposition so

      14        given; that there was no request that the witness

      15        read and sign the deposition; that the appearances

      16        were as stated in the caption.

      17              I further certify that I am neither of counsel

      18        nor of kin to any of the parties to this action and

      19        am in nowise interested in the outcome of said

      20        action.

      21               WITNESS my hand this 29th day of May 2018.

      22

      23
                                        Registered Merit Reporter
      24                                KY CCR 20042B070
                                        Notary Public, State at Large
      25



                   McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
